Execution Version




    


MGP INGREDIENTS, INC.
$20,000,000
3.53% Senior Secured Notes, Series A, due August 23, 2027
$55,000,000
Private Shelf Facility
______________
NOTE PURCHASE AND PRIVATE SHELF AGREEMENT
______________
Dated August 23, 2017





--------------------------------------------------------------------------------














--------------------------------------------------------------------------------





TABLE OF CONTENTS
SECTION    HEADING    PAGE
Section 1.Authorization of Notes.    1
Section 1.1.Authorization of Issue of Series A Notes    1
Section 1.2.Authorization of Issue of Shelf Notes    1
Section 2.Sale and Purchase of Notes.    2
Section 2.1.Sale and Purchase of Series A Notes    2
Section 2.2.Sale and Purchase of Shelf Notes.    2
Section 3.Closing.    6
Section 3.1.Series A Closing    6
Section 3.2.Facility Closings    7
Section 3.3.    Rescheduled Facility Closings    7
Section 4.Conditions to Closing.    7
Section 4.1.Representations and Warranties    7
Section 4.2.Performance; No Default    8
Section 4.3.Certificates.    8
Section 4.4.Opinions of Counsel    9
Section 4.5.Purchase Permitted by Applicable Law, Etc.    9
Section 4.6.Sale of Other Notes    9
Section 4.7.Payment of Fees.    9
Section 4.8.Private Placement Number    10
Section 4.9.Changes in Corporate Structure; Material Adverse Effect    10
Section 4.10.Funding Instructions    10
Section 4.11.    Proceedings and Documents    10
Section 4.12.Certain Documents.    10
Section 5.Representations and Warranties of the Company.    11
Section 5.1.Organization; Power and Authority    11
Section 5.2.Authorization, Etc.    12
Section 5.3.Disclosure    12
Section 5.4.Organization and Ownership of Shares of Subsidiaries;
Affiliates    12
Section 5.5.Financial Statements; Material Liabilities    13
Section 5.6.Compliance with Laws, Other Instruments, Etc.    13
Section 5.7.    Governmental Authorizations, Etc.    14
Section 5.8.Litigation; Observance of Agreements, Statutes and Orders    14
Section 5.9.    Taxes    14
Section 5.10.Title to Property; Leases    15
Section 5.11.Licenses, Permits, Etc.    15
Section 5.12.Compliance with ERISA    15
Section 5.13.Private Offering by the Company    16


-i-

--------------------------------------------------------------------------------




Section 5.14.    Use of Proceeds; Margin Regulations    16
Section 5.15.Existing Indebtedness; Future Liens    17
Section 5.16.Foreign Assets Control Regulations, Etc.    17
Section 5.17.Status under Certain Statutes    18
Section 5.18.Environmental Matters    18
Section 5.19.Hostile Tender Offers    19
Section 5.20.Labor Matters    19
Section 5.21.    Security Documents    19
Section 6.Representations of the Purchasers.    19
Section 6.1.Purchase for Investment    19
Section 6.2.Source of Funds    20
Section 7.Information as to Company.    21
Section 7.1.Financial and Business Information    21
Section 7.2.Officer’s Certificate    25
Section 7.3.Visitation    25
Section 7.4.Electronic Delivery    26
Section 8.Payment and Prepayment of the Notes.    27
Section 8.1.Required Prepayments; Maturity.    27
Section 8.2.Optional Prepayments with Make-Whole Amount    27
Section 8.3.    Mandatory Prepayments    28
Section 8.4.Allocation of Partial Prepayments    29
Section 8.5.Maturity; Surrender, Etc.    29
Section 8.6.Purchase of Notes    30
Section 8.7.Make-Whole Amount.    30
Section 8.8.Payments Due on Non-Business Days    31
Section 9.Affirmative Covenants.    32
Section 9.1.Compliance    32
Section 9.2.Insurance    32
Section 9.3.Maintenance of Properties    32
Section 9.4.    Payment of Taxes and Claims    32
Section 9.5.Corporate Existence, Etc.    33
Section 9.6.Books and Records    33
Section 9.7.Subsidiary Guarantors    33
Section 9.8.Covenant to Secure Notes Equally    34
Section 9.9.Notes and Guaranty Agreements to Rank Pari Passu    35
Section 9.10.Procedures and Controls    35
Section 9.11.Further Assurances    35
Section 10.Negative Covenants.    36
Section 10.1.Financial Covenants    36
Section 10.2.Indebtedness.    36
Section 10.3.Liens.    39


-ii-

--------------------------------------------------------------------------------




Section 10.4.Merger, Consolidation, Etc.    40
Section 10.5.Transfer of Assets    41
Section 10.6.Loans, Investments, Acquisitions    42
Section 10.7.Restricted Payments    43
Section 10.8.Transactions with Affiliates    44
Section 10.9.Burdensome Agreements    44
Section 10.10.Amendment of Certain Agreements    45
Section 10.11.Use of Funds    45
Section 10.12.Accounting Changes    45
Section 10.13.Sale-Leasebacks    45
Section 10.14.Restrictions Pertaining to Certain Debt    45
Section 10.15.Most Favored Lender Status    46
Section 10.16.Economic Sanctions, Etc.    46
Section 11.Events of Default.    46
Section 12.Remedies on Default, Etc.    49
Section 12.1.Acceleration    49
Section 12.2.Other Remedies    50
Section 12.3.Rescission    50
Section 12.4.No Waivers or Election of Remedies, Expenses, Etc.    50
Section 13.Registration; Exchange; Substitution of Notes.    51
Section 13.1.Registration of Notes    51
Section 13.2.Transfer and Exchange of Notes    51
Section 13.3.    Replacement of Notes    51
Section 14.Payments on Notes.    52
Section 14.1.Place of Payment    52
Section 14.2.Home Office Payment    52
Section 14.3.FATCA Information    52
Section 15.Expenses, Etc.    53
Section 15.1.Transaction Expenses    53
Section 15.2.Indemnification.    53
Section 15.3.Certain Taxes.    54
Section 15.4.Survival.    54
Section 16.Survival of Representations and Warranties; Entire Agreement.    54
Section 17.Amendment and Waiver.    54
Section 17.1.Requirements    54
Section 17.2.Solicitation of Holders of Notes.    55
Section 17.3.Binding Effect, Etc.    56
Section 17.4.Notes Held by Company, Etc.    56
Section 18.Notices.    57


-iii-

--------------------------------------------------------------------------------




Section 19.Reproduction of Documents.    57
Section 20.Confidential Information.    58
Section 21.Substitution of Purchaser.    59
Section 22.Miscellaneous.    59
Section 22.1.Successors and Assigns    59
Section 22.2.Accounting Terms    59
Section 22.3.Severability    60
Section 22.4.Construction, Etc.    60
Section 22.5.Counterparts    61
Section 22.6.Governing Law    61
Section 22.7.Jurisdiction and Process; Waiver of Jury Trial    61
Section 22.8.Transaction References    62




-iv-

--------------------------------------------------------------------------------




Schedule A        —    Defined Terms
Schedule B
—    Information Relating to Purchasers

Schedule C
__    Information Schedule

Schedule 1(a)
—    Form of 3.53% Series A Senior Secured Note due August 23, 2027

Schedule 1(b)
—    Form of Shelf Note

Schedule 2.2(d)
—    Form of Request for Purchase

Schedule 2.2(f)
—    Form of Confirmation of Acceptance

Schedule 4.4(a)
—    Form of Opinion of Special Counsel for the Company

Schedule 4.4(b)
—    Form of Opinion of Special Counsel for the Purchasers

Schedule 5.3
—    Disclosure Materials

Schedule 5.4
—    Subsidiaries of the Company and Ownership of Subsidiary Stock

Schedule 5.5
—    Financial Statements

Schedule 5.6
—    Material Contracts

Schedule 5.15
—    Existing Indebtedness

Schedule 5.20
—    Labor Matters

Schedule 10.2
—    Existing Permitted Indebtedness

Schedule 10.3
—    Existing Liens

Schedule 10.6
—    Existing Investments









-v-

--------------------------------------------------------------------------------





MGP INGREDIENTS, INC.
100 Commercial Street
Atchison, Kansas 66002
Attn:     Tom Pigott
$20,000,000 3.53% Senior Secured Notes, Series A, due August 23, 2027
$55,000,000 Private Shelf Facility
August 23, 2017
To Each of the Purchasers Listed in
Schedule B Hereto (each a “Series
A Purchaser”)
To PGIM, Inc. (“Prudential”)
To each other Prudential Affiliate which becomes
bound by this Agreement as hereinafter
provided (together with the Series A Purchasers, each,
a “Purchaser” and collectively, the “Purchasers”):


Ladies and Gentlemen:
MGP Ingredients, Inc., a Kansas corporation (the “Company”), agrees with each of
the Purchasers as follows:

Section 1.Authorization of Notes.

Section 1.1.    Authorization of Issue of Series A Notes. The Company will
authorize the issue and sale of $20,000,000 aggregate principal amount of its
3.53% Senior Secured Notes, Series A, due August 23, 2027 (as amended, restated
or otherwise modified from time to time pursuant to Section 17 and including any
such notes issued in substitution therefor pursuant to Section 13, the “Series A
Notes”). The Series A Notes shall be substantially in the form set out in
Schedule 1(a). Certain capitalized and other terms used in this Agreement are
defined in Schedule A, and, for purposes of this Agreement, the rules of
construction set forth in Section 22.4 shall govern.

Section 1.2.    Authorization of Issue of Shelf Notes. The Company will
authorize the issue of its additional senior promissory notes (the “Shelf
Notes”, such term to include any such notes issued in substitution thereof
pursuant to Section 13) in the aggregate principal amount of $55,000,000, to be
dated the date of issue thereof, to mature, in the case of each Shelf Note so
issued, no more than 10 years after the date of original issuance thereof, to
have an average life, in the case of each Shelf Note so issued, of no more than
10 years after the date of original issuance thereof, to bear interest on the
unpaid balance thereof from the date thereof at the rate per annum, and to have
such other particular terms, as shall be set forth, in the case of each Shelf
Note so issued, in the Confirmation of Acceptance with respect to such Note
delivered pursuant to Section 2.2(f),


-1-

--------------------------------------------------------------------------------




and to be substantially in the form of Schedule 1(b) attached hereto. The terms
“Note” and “Notes” as used herein shall include each Series A Note and each
Shelf Note delivered pursuant to any provision of this Agreement and each Note
delivered in substitution or exchange for any such Note pursuant to any such
provision. Notes which have (i) the same final maturity, (ii) the same principal
prepayment dates, (iii) the same principal prepayment amounts (as a percentage
of the original principal amount of each Note), (iv) the same interest rate, (v)
the same interest payment periods and (vi) the same date of issuance (which, in
the case of a Note issued in exchange for another Note, shall be deemed for
these purposes the date on which such Note’s ultimate predecessor Note was
issued), are herein called a “Series” of Notes.

Section 2.    Sale and Purchase of Notes.


-2-

--------------------------------------------------------------------------------





Section 2.1.    Sale and Purchase of Series A Notes. Subject to the terms and
conditions of this Agreement, the Company will issue and sell to each Series A
Purchaser and each Series A Purchaser will purchase from the Company, at the
Series A Closing provided for in Section 3.1, Series A Notes in the principal
amount specified opposite such Series A Purchaser’s name in Schedule B at the
purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

Section 2.2.    Sale and Purchase of Shelf Notes.
(a)    Facility. Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential Affiliates from
time to time, the purchase of Shelf Notes pursuant to this Agreement. The
willingness of Prudential to consider such purchase of Shelf Notes is herein
called the “Facility”. At any time, the aggregate principal amount of Shelf
Notes stated in Section 1.2, minus the aggregate principal amount of Shelf Notes
purchased and sold pursuant to this Agreement prior to such time, minus the
aggregate principal amount of Accepted Notes which have not yet been purchased
and sold hereunder prior to such time, is herein called the “Available Facility
Amount” at such time. NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER
PURCHASES OF SHELF NOTES BY PRUDENTIAL AFFILIATES, THIS AGREEMENT IS ENTERED
INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL
AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES,
OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF
SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY
PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.
(b)    Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such anniversary date is not a Business Day, the Business Day
next preceding such anniversary) and (ii) the 30th day after Prudential shall
have given to the Company, or the Company shall have given to Prudential, a
written notice stating that it elects to terminate the issuance and sale of
Shelf Notes pursuant to this Agreement (or if such 30th day is not a Business
Day, the Business Day next preceding such 30th day). The period during which
Shelf Notes may be issued and sold pursuant to this Agreement is herein called
the “Issuance Period”.
(c)    Periodic Spread Information. Provided no Default or Event of Default
exists, not later than 9:30 A.M. (New York City local time) on a Business Day
during the Issuance Period if there is an Available Facility Amount on such
Business Day, the Company may request by telecopier, telephone or e-mail, and
Prudential will, to the extent reasonably practicable, provide to the Company on
such Business Day (or, if such request is received after 9:30 A.M. (New York
City local time) on such Business Day, on the following Business


-3-

--------------------------------------------------------------------------------




Day), information (by telecopier, telephone or e-mail) with respect to various
spreads at which Prudential Affiliates might be interested in purchasing Notes
of different average lives; provided, however, that the Company may not make
such requests more frequently than once in every five Business Days or such
other period as shall be mutually agreed to by the Company and Prudential. The
amount and content of information so provided shall be in the sole discretion of
Prudential but it is the intent of Prudential to provide information which will
be of use to the Company in determining whether to initiate procedures for use
of the Facility. Information so provided shall not constitute an offer to
purchase Notes, and neither Prudential nor any Prudential Affiliate shall be
obligated to purchase Notes at the spreads specified. Information so provided
shall be representative of potential interest only for the period commencing on
the day such information is provided and ending on the earlier of the fifth
Business Day after such day and the first day after such day on which further
spread information is provided. Prudential may suspend or terminate providing
information pursuant to this Section 2.2(c) for any reason, including its
determination that the credit quality of the Company has declined since the date
of this Agreement.
(d)    Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being a “Request for Purchase”). Each Request for Purchase shall be made to
Prudential by telecopier, e-mail or overnight delivery service, and shall (i)
specify the aggregate principal amount of Shelf Notes covered thereby, which
shall not be less than $10,000,000 and not be greater than the Available
Facility Amount at the time such Request for Purchase is made, (ii) specify the
principal amounts, final maturities, principal prepayment dates and amounts and
interest payment periods (which shall be quarterly in arrears) of the Shelf
Notes covered thereby, (iii) specify the use of proceeds of such Shelf Notes,
(iv) specify the proposed day for the closing of the purchase and sale of such
Shelf Notes, which shall be a Business Day during the Issuance Period not less
than 10 Business Days and not more than 25 Business Days after the making of
such Request for Purchase, (v) specify the number of the account and the name
and address of the depository institution to which the purchase prices of such
Shelf Notes are to be transferred on the Closing for such purchase and sale,
(vi) certify that (x) the representations and warranties contained in Section 5
are true on and as of the date of such Request for Purchase, (y) there exists on
the date of such Request for Purchase no Event of Default or Default and (z) the
Company will not use any proceeds from such Shelf Notes for the purposes of
financing a Hostile Tender Offer, and (vii) be substantially in the form of
Schedule 2.2(d) attached hereto. Each Request for Purchase shall be in writing
signed by the Company and shall be deemed made when received by Prudential.
(e)    Rate Quotes. Not later than five Business Days after the Company shall
have given Prudential a Request for Purchase pursuant to Section 2.2(d),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone, telecopier or e-mail, in each case between 9:30 A.M. and 1:30 P.M.
New York City local time (or such later time as Prudential may elect) interest
rate quotes for the several principal amounts, maturities, principal prepayment
schedules, and interest payment periods of Shelf Notes specified in such Request
for Purchase. Each quote shall represent the interest rate per annum payable


-4-

--------------------------------------------------------------------------------




on the outstanding principal balance of such Shelf Notes at which a Prudential
Affiliate would be willing to purchase such Shelf Notes at 100% of the principal
amount thereof.
(f)    Acceptance. Within the Acceptance Window with respect to any interest
rate quotes provided pursuant to Section 2.2(e), the Company may, subject to
Section 2.2(g), elect to accept such interest rate quotes as to not less than
$10,000,000 aggregate principal amount of the Shelf Notes specified in the
related Request for Purchase. Such election shall be made by an Authorized
Officer of the Company notifying Prudential by telephone, telecopier or e-mail
within the Acceptance Window that the Company elects to accept such interest
rate quotes, specifying the Shelf Notes (each such Shelf Note being an “Accepted
Note”) as to which such acceptance (an “Acceptance”) relates. The day the
Company notifies Prudential of an Acceptance with respect to any Accepted Notes
is herein called the “Acceptance Day” for such Accepted Notes. Any interest rate
quotes as to which Prudential does not receive an Acceptance within the
Acceptance Window shall expire, and no purchase or sale of Shelf Notes hereunder
shall be made based on such expired interest rate quotes. Subject to Section
2.2(g) and the other terms and conditions hereof, the Company agrees to sell to
a Prudential Affiliate, and Prudential agrees to cause the purchase by a
Prudential Affiliate of, the Accepted Notes at 100% of the principal amount of
such Notes. As soon as practicable following the Acceptance Day, the Company,
Prudential and each Prudential Affiliate which is to purchase any such Accepted
Notes will execute a confirmation of such Acceptance substantially in the form
of Schedule 2.2(f) attached hereto (a “Confirmation of Acceptance”). If the
Company should fail to execute and return to Prudential within three Business
Days following the Company’s receipt thereof a Confirmation of Acceptance with
respect to any Accepted Notes, Prudential may at its election at any time prior
to Prudential’s receipt thereof cancel the closing with respect to such Accepted
Notes by so notifying the Company in writing.
(g)    Market Disruption. Notwithstanding the provisions of Section 2.2(f), if
Prudential shall have provided interest rate quotes pursuant to Section 2.2(e)
and thereafter prior to the time an Acceptance with respect to such quotes shall
have been notified to Prudential in accordance with Section 2.2(f) the domestic
market for U.S. Treasury securities or derivatives shall have closed or there
shall have occurred a general suspension, material limitation, or significant
disruption of trading in securities generally on the New York Stock Exchange or
in the domestic market for U.S. Treasury securities or derivatives, then such
interest rate quotes shall expire, and no purchase or sale of Shelf Notes
hereunder shall be made based on such expired interest rate quotes. If the
Company thereafter notifies Prudential of the Acceptance of any such interest
rate quotes, such Acceptance shall be ineffective for all purposes of this
Agreement, and Prudential shall promptly notify the Company that the provisions
of this Section 2.2(g) are applicable with respect to such Acceptance.
(h)    Fees.
(h)(i)    Structuring Fee. In consideration for the time, effort and expense
involved in the preparation, negotiation and execution of this Agreement, at the
time


-5-

--------------------------------------------------------------------------------




of the execution and delivery of this Agreement by the Company and Prudential,
the Company will pay to Prudential in immediately available funds a fee (the
“Structuring Fee”) in the amount of $25,000.
(h)(ii)    [Reserved.]
(h)(iii)    Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note, the Company will pay to each Purchaser which shall have agreed to
purchase such Accepted Note on the Cancellation Date or actual closing date of
such purchase and sale a fee (the “Delayed Delivery Fee”) calculated as follows:
(BEY - MMY) X DTS/360 X PA
where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential on the date Prudential receives notice of the delay in the closing
for such Accepted Note having a maturity date or dates the same as, or closest
to, the Rescheduled Closing Day or Rescheduled Closing Days for such Accepted
Note (a new alternative investment being selected by Prudential each time such
closing is delayed); “DTS” means Days to Settlement, i.e., the number of actual
days elapsed from and including the original Closing Day with respect to such
Accepted Note (in the case of the first such payment with respect to such
Accepted Note) or from and including the date of the next preceding payment (in
the case of any subsequent delayed delivery fee payment with respect to such
Accepted Note) to but excluding the date of such payment; and “PA” means
Principal Amount, i.e., the principal amount of the Accepted Note for which such
calculation is being made. In no case shall the Delayed Delivery Fee be less
than zero. Nothing contained herein shall obligate any Purchaser to purchase any
Accepted Note on any day other than the Closing Day for such Accepted Note, as
the same may be rescheduled from time to time in compliance with Section 3.3.
(h)(iv)    Cancellation Fee. If the Company at any time notifies Prudential in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if Prudential notifies the Company in writing under the
circumstances set forth in the last sentence of Section 2.2(f) or the
penultimate sentence of Section 3.3 that the closing of the purchase and sale of
such Accepted Note is to be canceled, or if the closing of the purchase and sale
of such Accepted Note is not consummated on or prior to the last day of the
Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being the “Cancellation Date”), the Company
will pay to each Purchaser which shall have agreed to purchase such Accepted
Note no later than one day after the Cancellation Date in immediately available
funds an amount (the “Cancellation Fee”) calculated as follows:


-6-

--------------------------------------------------------------------------------




PI X PA
where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and “PA” has the
meaning in Section 2.2(h)(iii). The foregoing bid and ask prices shall be as
reported by TradeWeb LLC (or, if such data for any reason ceases to be available
through TradeWeb LLC, any publicly available source of similar market data).
Each price shall be based on a U.S. Treasury security having a par value of
$100.00 and shall be rounded to the second decimal place. In no case shall the
Cancellation Fee be less than zero.
(h)(v)    Rate Lock Cancellation Fee; Rate Lock Delayed Delivery Fee. The
Company will pay to Prudential the Rate Lock Cancellation Fee and the Rate Lock
Delayed Delivery Fee for the Series A Notes if and when required by the
Commitment Letter.

Section 3.    Closing.

Section 3.1.    Series A Closing. The sale and purchase of the Series A Notes to
be purchased by each Series A Purchaser shall occur at the offices of Baker
Botts L.L.P., 2001 Ross Avenue, Dallas, TX 75201, at 10:00 a.m., Central time,
at a closing (the “Series A Closing”) on August 23, 2017 (the day of the Series
A Closing being the “Series A Closing Day”). At the Series A Closing the Company
will deliver to each Series A Purchaser the Series A Notes to be purchased by
such Series A Purchaser in the form of a single Series A Note (or such greater
number of Series A Notes in denominations of at least $100,000 as such Purchaser
may request) dated the date of the Series A Closing and registered in such
Series A Purchaser’s name (or in the name of its nominee), against delivery by
such Series A Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to account number
********** at Wells Fargo Bank, PO Box 310263, Des Moines, IA 50331-0263,
Account Name: ***********, ABA number: ********. If at the Series A Closing the
Company shall fail to tender such Series A Notes to any Series A Purchaser as
provided above in this Section 3.1, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Series A Purchaser’s
satisfaction, such Series A Purchaser shall, at its election, be relieved of all
further obligations under this Agreement, without thereby waiving any rights
such Series A Purchaser may have by reason of any of the conditions specified in
Section 4 not having been fulfilled to such Series A Purchaser’s satisfaction or
such failure by the Company to tender such Notes. The Series A Closing and each
Shelf Closing are referred to as a “Closing”.

Section 3.2.    Facility Closings. Not later than 11:30 A.M. (New York City
local time) on the Closing Day for any Accepted Notes, the Company will deliver
to each Purchaser listed in the Confirmation of Acceptance relating thereto at
the offices of Baker Botts L.L.P., 2001 Ross Avenue, Dallas, TX 75201 or at such
other place pursuant to the directions of Prudential, the Accepted Notes to be
purchased by such Purchaser in the form of one or more Notes in authorized
denominations as such Purchaser may request for each Series of Accepted Notes to
be purchased on the Closing


-7-

--------------------------------------------------------------------------------




Day, dated the Closing Day and registered in such Purchaser’s name (or in the
name of its nominee), against payment of the purchase price thereof by transfer
of immediately available funds for credit to the Company’s account specified in
the Request for Purchase of such Notes.

Section 3.3.    Rescheduled Facility Closings. If the Company fails to tender to
any Purchaser the Accepted Notes to be purchased by such Purchaser on the
scheduled Closing Day for such Accepted Notes as provided above in Section 3.2,
or any of the conditions specified in Section 4 shall not have been fulfilled by
the time required on such scheduled Closing Day, the Company shall, prior to
1:00 P.M., New York City local time, on such scheduled Closing Day notify
Prudential (which notification shall be deemed received by each Purchaser) in
writing whether (i) such closing is to be rescheduled (such rescheduled date to
be a Business Day during the Issuance Period not less than one Business Day and
not more than 10 Business Days after such scheduled Closing Day (the
“Rescheduled Closing Day”)) and certify to Prudential (which certification shall
be for the benefit of each Purchaser) that the Company reasonably believes that
it will be able to comply with the conditions set forth in Section 4 on such
Rescheduled Closing Day and that the Company will pay the Delayed Delivery Fee
in accordance with Section 2.2(h)(iii) or (ii) such closing is to be canceled.
In the event that the Company shall fail to give such notice referred to in the
preceding sentence, Prudential (on behalf of each Purchaser) may at its
election, at any time after 1:00 P.M., New York City local time, on such
scheduled Closing Day, notify the Company in writing that such closing is to be
canceled. Notwithstanding anything to the contrary appearing in this Agreement,
the Company may not elect to reschedule a closing with respect to any given
Accepted Notes on more than one occasion, unless Prudential shall have otherwise
consented in writing.

Section 4.    Conditions to Closing.
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing for such Notes is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at such Closing, of the following
conditions:

Section 4.1.    Representations and Warranties. The representations and
warranties of the Company in this Agreement and of each of the Note Parties in
each other Note Document shall be correct when made and at the applicable
Closing (except to the extent of changes caused by the transactions herein
contemplated).

Section 4.2.    Performance; No Default. Each Note Party shall have performed
and complied with all agreements and conditions contained in the Note Documents
required to be performed or complied with by it prior to or at such Closing.
Before and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing.

Section 4.3.    Certificates.
(a)    Officer’s Certificate. The Company shall have delivered to such Purchaser
an Officer’s Certificate or Officer’s Certificates, dated the date of such
Closing, certifying as to the following:


-8-

--------------------------------------------------------------------------------




(i)    that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled;
(ii)    copies of the documents governing each Material Credit Facility in
existence at the time of such Closing; and
(iii)    on behalf of the Note Parties as to the solvency of the Note Parties
and their Subsidiaries, taken as a whole, and as to the solvency of the Company,
individually, as of the date of such Closing, after giving effect to the sale of
the Notes on such date and the funding of any loans to be made under the Credit
Agreement on such date.
(b)    Secretary’s Certificate. Each Note Party shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary and one other
officer, dated the date of such Closing, certifying as to the following:
(i)    the resolutions of the board of directors (or equivalent governing body)
of such Note Party authorizing the execution and delivery of the Note Documents
to which such Note Party is, or is to be, a party, and, with respect to the
Company, the issuance of the Notes, and of all documents evidencing other
necessary company action and governmental approvals, if any, with respect to the
Note Documents (provided, that for any Closing other than the Series A Closing,
the Secretary or an Assistant Secretary, as attested by one other officer of
such Note Party, may certify that there has been no change to any applicable
authorization or approval since the date on which it was most recently delivered
to such Purchaser under this Section 4 as an alternative to the further delivery
thereof);
(ii)    the names and true signatures of the officers of such Note Party
authorized to sign the Note Documents to which such Note Party is, or is to be,
a party, and the other documents to be delivered hereunder and thereunder
(provided, that for any Closing other than the Series A Closing, the Secretary
or an Assistant Secretary, as attested by one other officer of such Note Party,
may certify that there has been no change to the officers of such Note Party
authorized to sign the Note Documents to which such Note Party is, or is to be,
a party, and any other documents to be delivered hereunder or thereunder since
the date on which a certificate setting forth the names and true signatures of
such officers, as described above, was most recently delivered to such Purchaser
under this Section 4 as an alternative to the further delivery thereof); and
(iii)    the certificate of incorporation (or equivalent formation document) and
bylaws (or equivalent governing document) of such Note Party (provided, that for
any Closing other than the Series A Closing, the Secretary or an Assistant
Secretary, as attested by one other officer of such Note Party, may certify that
there has been no change to any applicable constitutive document since the date
on which it was most recently delivered to such Purchaser under this Section 4
as an alternative to the further delivery thereof).

Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of such
Closing (a) from Stinson Leonard Street LLP, counsel for the Note Parties,
covering the matters set forth in Schedule 4.4(a) (and the


-9-

--------------------------------------------------------------------------------




Company hereby instructs its counsel to deliver such opinion to the Purchasers)
and (b) from Baker Botts L.L.P., the Purchasers’ special counsel in connection
with such transactions, covering such matters incident to such transactions as
such Purchaser may reasonably request.

Section 4.5.    Purchase Permitted by Applicable Law, Etc. On the date of such
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

Section 4.6.    Sale of Other Notes. Contemporaneously with such Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at such Closing as specified in
Schedule B (in the case of the Series A Notes) or the applicable Confirmation of
Acceptance (in the case of Shelf Notes).

Section 4.7.    Payment of Fees.
(a)    Without limiting Section 15.1, the Company shall have paid to Prudential
and each Purchaser on or before such Closing any fees due it pursuant to or in
connection with this Agreement, including any Structuring Fee due pursuant to
Section 2.2(h)(i), any Delayed Delivery Fee due pursuant to Section 2.2(h)(iii)
and any Rate Lock Delayed Delivery Fee due pursuant to Section 2.2(h)(v).
(b)    Without limiting Section 15.1, the Company shall have paid on or before
such Closing the fees, charges and disbursements of the Purchasers’ special
counsel referred to in Section 4.4 to the extent reflected in a statement of
such counsel rendered to the Company at least one Business Day prior to such
Closing.

Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for such Notes.

Section 4.9.    Changes in Corporate Structure; Material Adverse Effect. Other
than as permitted by this Agreement, the Company shall not have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5. Since December 31,
2016, (a) no event or circumstance has occurred, as determined by such
Purchaser, that could reasonably be expected to have a Material Adverse Effect,
and (b) such Purchaser shall not have learned of (i) any material adverse fact
or information regarding the Company or any other Note Party or (ii) of any
material


-10-

--------------------------------------------------------------------------------




decline, as determined by such Purchaser, in the market value of (A) any
Collateral required hereunder or (B) a substantial or material portion of the
assets of the Company or any other Note Party.

Section 4.10.    Funding Instructions. With respect to the Series A Closing
only, at least three Business Days prior to the date of such Closing, each
Purchaser shall have received written instructions signed by a Responsible
Officer on letterhead of the Company confirming the information specified in
Section 3.1 including (i) the name and address of the transferee bank, (ii) such
transferee bank’s ABA number and (iii) the account name and number into which
the purchase price for the Notes is to be deposited.

Section 4.11.    Proceedings and Documents. All corporate and other proceedings
of any Note Party in connection with the transactions contemplated by this
Agreement, the other Note Documents and all documents and instruments incident
to such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.

Section 4.12.    Certain Documents.
Such Purchaser shall have received the following, in each case in form and
substance satisfactory to such Purchaser:
(i)    The Note(s) to be purchased by such Purchaser at such Closing.
(ii)    A good standing certificate (or equivalent) for each Note Party from the
Secretary of State of the jurisdiction of organization of such Note Party dated
of a recent date prior to such Closing and such other evidence of the status of
such Note Party as such Purchaser may reasonably request.
(iii)    Subject to Section 9.7, the Subsidiary Guaranty Agreement and any other
Guaranty Agreement required pursuant to this Agreement, duly executed and
delivered by each party required to be a Guarantor pursuant to the Note
Documents.
(iv)    Subject to Section 9.8, the Security Documents, in each case duly
executed and delivered by each party required to be a party thereto pursuant to
the Note Documents.
(v)    Subject to Section 9.8, the Intercreditor Agreement and/or any other
intercreditor agreement required pursuant to Section 10.3(e) of this Agreement,
in each case duly executed and delivered by each party required to be a party
thereto pursuant to the Note Documents.
(vi)    Subject to Section 9.8, evidence of all such actions as such Purchaser
shall reasonably require to perfect the Liens created pursuant to the Security
Documents,


-11-

--------------------------------------------------------------------------------




including the filing of appropriately completed and duly authorized Uniform
Commercial Code financing statements.
(vii)    Subject to Section 9.8, evidence that the Liens created by the Security
Documents constitute first priority liens (except for any Liens expressly
permitted by Section 10.3), including satisfactory Uniform Commercial Code or
other applicable search reports and satisfactory authorizations to file releases
of Liens or termination statements with respect to any existing prior liens to
be released.
(viii)    Certificates of insurance satisfactory to such Purchaser in all
respects evidencing the existence of all insurance required to be maintained by
the Note Parties pursuant to the Note Documents, together with, subject to
Section 9.8, all lender’s loss payable endorsements in favor of the Collateral
Agent and additional insured endorsements in favor of the Collateral Agent and
the holders of Notes as such Purchaser may request.
(ix)    Evidence that substantially simultaneously with the Series A Closing,
all Indebtedness of the Company and any Subsidiary (including Indebtedness under
the Existing Credit Agreement, but excluding any Indebtedness permitted pursuant
to Section 10.2) is paid in full, the related credit facilities thereunder, if
any, are terminated and any Liens securing the same are released.
(x)    In respect of the Series A Closing, evidence that the Credit Agreement is
(or substantially simultaneously shall be) in full force and effect, together
with a fully executed copy thereof and of each other Credit Document requested
by such Purchaser.
(xi)    All other documents, certificates or information as such Purchaser may
reasonably request.

Section 5.    Representations and Warranties of the Company.
The Company represents and warrants to each Purchaser that:

Section 5.1.    Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and the Company is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each of the
Company and the other Note Parties has the corporate, limited liability company
or partnership power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Note Documents to which it is a
party and to perform the provisions hereof and thereof.

Section 5.2.    Authorization, Etc. The execution, delivery and performance by
each Note Party of each Note Document to which such Note Party is a party are
within such Note Party’s corporate, limited liability company or partnership, as
applicable, power and have been duly


-12-

--------------------------------------------------------------------------------




authorized by all necessary corporate, limited liability company or limited
partnership, as applicable, action on the part of such Note Party. This
Agreement, the Notes and the other Note Documents each constitute, or upon the
execution and delivery thereof, will constitute, a legal, valid and binding
obligation of each Note Party party thereto, enforceable against such Note Party
in accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 5.3.    Disclosure. This Agreement and the documents, certificates or
other writings (including the financial statements listed in Schedule 5.5 and
the financial statements provided pursuant to the terms hereof) delivered to the
Purchasers by or on behalf of the Company in connection with the transactions
contemplated hereby and identified in Schedule 5.3 (this Agreement and such
documents, certificates or other writings and such financial statements
delivered to each Purchaser prior to the applicable Closing being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made; provided, that with respect to
projections, estimates and other forward-looking information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time they were made. Except
as disclosed in the Disclosure Documents, since the end of the most recent
fiscal year for which audited financial statements have been furnished to the
holders of Notes, there has been no change in the financial condition,
operations, business, properties or prospects of the Company or any Subsidiary
except changes that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. There is no fact known to the
Company that could reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.

Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein), as of the date
of this Agreement, complete and correct lists of (i) the Company’s Subsidiaries,
showing, as to each Subsidiary, the name thereof, the jurisdiction of its
organization, and the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Company and each other
Subsidiary and whether such Subsidiary is a Guarantor, (ii) the Company’s
Affiliates, other than Subsidiaries, and (iii) the Company’s directors and
senior officers.
(b)    All of the outstanding shares of Equity Interests of each Subsidiary
shown in Schedule 5.4 as being owned by the Company and its Subsidiaries have
been validly issued, are fully paid and non-assessable and are owned by the
Company or another Subsidiary free and clear of any Lien that is prohibited by
this Agreement.
(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required


-13-

--------------------------------------------------------------------------------




by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other entity power and authority to own or hold under lease
the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.

Section 5.5.    Financial Statements; Material Liabilities. The Company has made
available to (a) each Purchaser of the Series A Notes copies of the financial
statements of the Company and its Subsidiaries listed on Schedule 5.5 and (b)
each Purchaser of any Accepted Notes copies of the financial statements listed
on Schedule 5.5 and/or delivered pursuant to Section 7 of this Agreement, as
applicable, with respect to (i) the three fiscal years of the Company and its
Subsidiaries most recently completed prior to the date as of which this
representation is made or repeated to such Purchaser and (ii) each of the
quarterly periods (if any) most recently completed prior to the date as of which
this representation is made or repeated to such Purchaser and after the date of
the most recently delivered financial statements referred to in the above clause
(i). All of such financial statements (including in each case the related
schedules and notes) fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries as of the respective
dates thereof and the consolidated results of their operations and cash flows
for the respective periods indicated and have been prepared in accordance with
GAAP consistently applied throughout the periods involved except as set forth in
the notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed in the Disclosure Documents.

Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Note Party of each Note Document to which it is
a party will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of the Company or any Subsidiary under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter or by-laws,
shareholders agreement or any other agreement or instrument to which the Company
or any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected (including any Material
Contract then in effect), (b) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree or ruling of any
court, arbitrator or Governmental Authority applicable to the Company or any
Subsidiary or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary. Without limitation of the foregoing, (i) the Company and each
Subsidiary is in compliance in all material respects with each Material Contract
then in effect, (ii) there is no known default by the Company or any Subsidiary
under any such Material Contract and


-14-

--------------------------------------------------------------------------------




(iii) each such Material Contract is in full force and effect. Each Material
Contract on the date of this Agreement is listed on Schedule 5.6.

Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by any Note Party of Note Document to which it is a party.

Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders. (a)
There are no actions, suits, investigations or proceedings pending or, to the
best knowledge of the Company, threatened against or affecting the Company or
any Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.9.    Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which, individually or in the aggregate, is not Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Company
and its Subsidiaries in respect of U.S. federal, state or other taxes for all
fiscal periods are adequate. The U.S. federal income tax liabilities of the
Company and its Subsidiaries have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended December 31, 2013.

Section 5.10.    Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after such date, in each
case free and clear of Liens prohibited by this Agreement, except (a) as sold or
otherwise disposed of in the ordinary course of business or as otherwise
disposed of in compliance with Section 10.5


-15-

--------------------------------------------------------------------------------




hereof, and (b) in the case of the audited balance sheet dated December 31,
2016, the disposition on or about July 3, 2017 of equity interests of ICP
previously owned by MGPI Processing, Inc. All leases that individually or in the
aggregate are Material are valid and subsisting and are in full force and effect
in all material respects. For the avoidance of doubt, Customer Owned Inventory
shall not be considered an asset of the Company or any of its Subsidiaries for
purposes of this Agreement or any of the other Note Documents; it being
understood and agreed that, for purposes of this Agreement and the other Note
Documents, the Company’s or any of its Subsidiaries’ interest in any Customer
Owned Inventory is limited to a bailee’s interest or the like.

Section 5.11.    Licenses, Permits, Etc. (a) The Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
(b)    To the best knowledge of the Company, no product or service of the
Company or any of its Subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person.
(c)    To the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Subsidiaries with respect
to any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any of its Subsidiaries.

Section 5.12.    Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by the Company or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Company or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $10,000,000 in the case of
any single Plan and by more than $10,000,000 in the aggregate for all Plans. The
term “benefit liabilities” has the meaning specified in section 4001 of ERISA
and the


-16-

--------------------------------------------------------------------------------




terms “current value” and “present value” have the meaning specified in section
3 of ERISA.
(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
(f)    Neither the Company nor any of its Subsidiaries have any Non-U.S. Plans.

Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than five other Institutional Investors, each
of which has been offered the Notes at a private sale for investment. Neither
the Company nor anyone acting on its behalf has taken, or will take, any action
that would subject the issuance or sale of the Notes to the registration
requirements of section 5 of the Securities Act or to the registration
requirements of any Securities or blue sky laws of any applicable jurisdiction.

Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series A Notes hereunder to refinance outstanding
Indebtedness of the Note Parties, to pay expenses relating to the transactions
contemplated hereby and for working capital and other general corporate purposes
and will apply the proceeds of the sale of the Shelf Notes as set forth in the
applicable Request for Purchase. No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock in violation of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 25% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 25% of
the value of such assets. As used in this Section 5.14, the


-17-

--------------------------------------------------------------------------------




terms “margin stock” and “purpose of buying or carrying” shall have the meanings
assigned to them in said Regulation U.

Section 5.15.    Existing Indebtedness; Future Liens. (a) Schedule 5.15 sets
forth a complete and correct list of all outstanding Indebtedness of the Company
and its Subsidiaries as of the date of the Series A Closing (including
descriptions of the principal amounts outstanding and, other than in the case of
the Credit Agreement Obligations, the obligors and obligees, any collateral
therefor and any Guaranty thereof) and except for Indebtedness outstanding under
this Agreement. Neither the Company nor any of its Subsidiaries has outstanding
any Indebtedness except as permitted by Section 10.2. Neither the Company nor
any Subsidiary is in default and no waiver of default is currently in effect, in
the payment of any principal or interest on any Indebtedness of the Company or
such Subsidiary and no event or condition exists with respect to any
Indebtedness of the Company or any Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.
(b)    Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness or to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness, except in each case
in respect of any Liens permitted after the Series A Closing Day to the extent
such Liens are permitted under Section 10.3 hereof.
(c)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except (i) as
disclosed in Schedule 5.15 and (ii) any such instrument or agreement that
becomes effective after the Series A Closing Day to the extent the Indebtedness
evidenced or governed by such instrument or agreement is permitted to be
incurred pursuant to clause (k) of Section 10.2 hereof.

Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.
(b)    Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.


-18-

--------------------------------------------------------------------------------




(c)    No part of the proceeds from the sale of the Notes hereunder:
(i)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
(iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
(d)    The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.

Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.

Section 5.18.    Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim
and no proceeding has been instituted asserting any claim against the Company or
any of its Subsidiaries or any of their respective real properties or other
assets now or formerly owned, leased or operated by any of them, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.
(b)    Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(c)    Neither the Company nor any Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them in a
manner


-19-

--------------------------------------------------------------------------------




which is contrary to any Environmental Law that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
(d)    Neither the Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(e)    All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 5.19.    Hostile Tender Offers. None of the proceeds of the sale of any
Notes will be used to finance a Hostile Tender Offer.

Section 5.20.    Labor Matters. Except as set forth on Schedule 5.20 or, after
the Series A Closing Day, as the Company may from time to time have otherwise
notified the holders of Notes in writing, no Note Party is subject to any labor
or collective bargaining agreement. There are no existing or threatened strikes,
lockouts or other labor disputes involving any Note Party that singly or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

Section 5.21.    Security Documents. The provisions of the executed and
delivered Security Documents are, subject to Section 9.8, effective to create in
favor of the Collateral Agent for the benefit of the holders of Notes legal,
valid and enforceable first priority Liens, subject only to Liens permitted by
Section 10.3, on all right, title and interest of the respective Note Parties
party thereto in the Collateral. Except for filings completed on the date of the
Series A Closing, and as otherwise contemplated hereby and by the Security
Documents, no filing or other action is necessary to perfect such Liens.

Section 6.    Representations of the Purchasers.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that (a) it is purchasing the Notes for its own account or for one or more
separate accounts maintained by such Purchaser or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control and (b) at the time such Purchaser was
offered the Notes, and as of the date it purchased the Notes, it was an
“accredited investor” as defined in Rule 501(a) under the Securities Act. Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.

Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be


-20-

--------------------------------------------------------------------------------




used by such Purchaser to pay the purchase price of the Notes to be purchased by
such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of


-21-

--------------------------------------------------------------------------------




such investment fund, have been disclosed to the Company in writing pursuant to
this clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

Section 7.    Information as to Company.

Section 7.1.    Financial and Business Information. The Company shall deliver to
each holder of a Note that is an Institutional Investor:
(a)    Quarterly Statements — within 45 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and


-22-

--------------------------------------------------------------------------------




(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided, that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a) with respect to financial statements;
(b)    Annual Statements — within 120 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless
of whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Company, duplicate copies of
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;
provided, that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to its shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, shall be deemed to satisfy the requirements of this Section 7.1(b)
with respect to financial statements;


-23-

--------------------------------------------------------------------------------




(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice, proxy statement or similar
document sent by the Company or any Subsidiary (x) to its creditors under any
Material Credit Facility (excluding information sent to such creditors in the
ordinary course of administration of a credit facility, such as information
relating to pricing and borrowing availability) or (y) to its public Securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the Company or any
Subsidiary with the SEC and of all press releases and other statements made
available generally by the Company or any Subsidiary to the public concerning
developments that are Material;
(d)    Budget — on or before January 31 of each fiscal year of the Company, a
budget of the Consolidated Group for such fiscal year in form, substance and
detail acceptable to the Required Holders, including monthly operating and
capital budgets, and projected monthly income statements and cash flows;
(e)    Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default or that any Person has given any notice or
taken any action with respect to a claimed default hereunder or that any Person
has given any notice or taken any action with respect to a claimed default of
the type referred to in Section 11(f), a written notice specifying the nature
and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;
(f)    ERISA Matters — promptly, and in any event within 15 days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
could reasonably be expected to have a Material Adverse Effect;


-24-

--------------------------------------------------------------------------------




(g)    Notices from Governmental Authority — promptly, and in any event within
15 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;
(h)    Resignation or Replacement of Auditors — within 15 days following the
date on which the Company’s auditors resign or the Company elects to change
auditors, as the case may be, notification thereof, together with such
supporting information as the Required Holders may request;
(i)    Change in Nature, Accounting, Etc. — promptly, and in any event within 15
days after a Responsible Officer becoming aware of such change, (i) any change
in the name, jurisdiction of organization or organizational structure of the
Company or any Subsidiary and (ii) any material change in accounting policies or
practices by the Company or any Subsidiary;
(j)    Insurance — promptly, and in any event within fifteen days after a
Responsible Officer becoming aware of such termination, cancellation or loss,
(i) any termination or cancellation of any insurance policy that the Company or
any Subsidiary is required to maintain pursuant to the Note Documents or (ii)
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting the Company’s or any
Subsidiary’s property in excess of an aggregate amount of $5,000,000;
(k)    Environmental Liability — promptly, and in any event within 15 days after
a Responsible Officer’s receipt of such notice, complaint, order or other claim,
the occurrence and nature of any notices, complaints, orders or other claim
received by the Company or any Subsidiary relating to (i) the violation by the
Company or any Subsidiary of any applicable Environmental Laws, any Release by
the Company or any Subsidiary of, or by any Person handling, transporting or
disposing of, Hazardous Materials on its behalf into the environment except
where occurring legally pursuant to a permit or license or except where such
violation or Release could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, or (ii) any Material Environmental
Liability;
(l)    Litigation — promptly, and in any event within 15 days after a
Responsible Officer becoming aware of such action, suit, proceeding, claim or
dispute, any action, suit, proceeding, claim or dispute pending or, to the
knowledge of the Company, threatened, or contemplated at law, in equity, in
arbitration or before any Governmental Authority, arbitrator, court or
administrative agency involving a claim in excess of $10,000,000 against the
Company, any Subsidiary or any of their respective assets;
(m)    Material Adverse Effect — promptly, and in any event within five Business
Days after a Responsible Officer becoming aware of such development, any
development that results in, or could reasonably be expected to result in, a
Material Adverse Effect; and


-25-

--------------------------------------------------------------------------------




(n)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10‑Q and Form 10‑K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of a Note.

Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer:
(a)    Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10 during the quarterly or annual
period covered by the statements then being furnished, (including with respect
to each such provision that involves mathematical calculations, the information
from such financial statements that is required to perform such calculations)
and detailed calculations of the maximum or minimum amount, ratio or percentage,
as the case may be, permissible under the terms of such Section, and the
calculation of the amount, ratio or percentage then in existence. In the event
that the Company or any Subsidiary has made an election to measure any financial
liability using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to Section 22.2) as to the
period covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election;
(b)    Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto; and
(c)    Subsidiary Guarantors — certifying that each Subsidiary that is required
to be a Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary Guarantor,
in each case, as of the date of such certificate of Senior Financial Officer,
and describing any changes to the composition of the Subsidiary Guarantor group,
if any, during the quarterly or annual period covered by the statements then
being furnished.

Section 7.3.    Visitation. The Company shall, and shall cause each of its
Subsidiaries to, permit the representatives of each holder of a Note that is an
Institutional Investor:


-26-

--------------------------------------------------------------------------------




(a)    No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of any member of the Consolidated Group, to
discuss the affairs, finances and accounts of the Company and its Subsidiaries
with the officers of the Company or any of its Subsidiaries, and (with the
consent of the Company, which consent will not be unreasonably withheld) its
independent public accountants, and (with the consent of the Company, which
consent will not be unreasonably withheld) to visit the other offices and
properties of the Company and each Subsidiary, all at such reasonable times and
as often as may be reasonably requested in writing; and
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b), (c) or (d) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements with
respect thereto:
(i)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of Section
7.2 and any other information required under Sections 7.1(c) and (d) are
delivered to each holder of a Note by e-mail at the e-mail address set forth in
such holder’s Purchaser Schedule or as communicated from time to time in a
separate writing delivered to the Company;
(ii)    the Company shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at http://www.mgpingredients.com
as of the date of this Agreement;
(iii)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 and any other information required under Section
7.1(c) are timely posted by or on behalf of the Company on IntraLinks or on any
other similar website to which each holder of Notes has free access; or
(iv)    the Company shall have timely filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its


-27-

--------------------------------------------------------------------------------




home page on the internet or on IntraLinks or on any other similar website to
which each holder of Notes has free access;
provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided, further, that in the case of any
of clauses (ii), (iii) or (iv), the Company shall have given each holder of a
Note substantially contemporaneous written notice, which may be by e-mail or in
accordance with Section 18, of such posting or filing in connection with each
delivery, provided further, that upon request of any holder to receive paper
copies of such forms, financial statements, other information and Officer’s
Certificates or to receive them by e-mail, the Company will promptly e-mail them
or deliver such paper copies, as the case may be, to such holder.

Section 8.    Payment and Prepayment of the Notes.

Section 8.1.    Required Prepayments; Maturity.
(a)    Series A Notes. On August 23, 2021 and on the 23rd day of each November,
February, May and August thereafter to and including August 23, 2027, the
Company will prepay $800,000.00 principal amount (or such lesser principal
amount as shall then be outstanding) of the Series A Notes at par and without
payment of the Make-Whole Amount or any premium, provided that upon any partial
prepayment of the Series A Notes pursuant to Section 8.2 or 8.3 or partial
purchase of the Series A Notes pursuant to Section 8.6 (provided that Section
8.6 has been amended pursuant to Section 17.1(c) to permit purchases of the
Series A Notes), the principal amount of each required prepayment of the Series
A Notes becoming due under this Section 8.1(a) on and after the date of such
prepayment shall be reduced in the same proportion as the aggregate unpaid
principal amount of the Series A Notes is reduced as a result of such
prepayment.
(b)    Shelf Notes. Each Series of Shelf Notes shall be subject to required
prepayments, if any, set forth in the Notes of such Series, provided that upon
any partial prepayment of the Shelf Notes of any Series pursuant to Section 8.2
or 8.3 or partial purchase of the Shelf Notes of such Series pursuant to Section
8.6 (provided that Section 8.6 has been amended pursuant to Section 17.1(c) to
permit purchases of the Shelf Notes of such Series), the principal amount of
each required prepayment of the Shelf Notes of such Series becoming due under
this Section 8.1(b) on and after the date of such prepayment shall be reduced in
the same proportion as the aggregate unpaid principal amount of the Shelf Notes
of such Series is reduced as a result of such prepayment.
As provided therein, the entire unpaid principal balance of each Note shall be
due and payable on the Maturity Date thereof.

Section 8.2.    Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, any Series of Notes, in an amount that is an integral
multiple of $100,000 and not less than $1,000,000, at 100% of the principal
amount so prepaid, and the Make-Whole Amount determined


-28-

--------------------------------------------------------------------------------




for the prepayment date with respect to such principal amount. The Company will
give each holder of the Series of Notes to be prepaid written notice of each
optional prepayment under this Section 8.2 not less than 10 days and not more
than 60 days prior to the date fixed for such prepayment unless the Company and
the Required Holders agree to another time period pursuant to Section 17. Each
such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Series of Notes to be prepaid on such date,
the principal amount of each Note held by such holder to be prepaid (determined
in accordance with Section 8.4), and the interest to be paid on the prepayment
date with respect to such principal amount being prepaid, and shall be
accompanied by a certificate of a Senior Financial Officer as to the estimated
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation. Two Business Days prior to such prepayment, the Company
shall deliver to each holder of the Series of Notes to be prepaid a certificate
of a Senior Financial Officer specifying the calculation of such Make-Whole
Amount as of the specified prepayment date. If a Default or an Event of Default
exists at the time the Company gives any written notice of an optional
prepayment, such notice shall be given to the holders of all Notes of all Series
then outstanding, and the optional prepayment shall be made with respect to all
Series of Notes rather than solely with respect to the Notes of a particular
Series.

Section 8.3.    Mandatory Prepayments.
(a)    Change of Control.
(i)    Notice of Change of Control or Control Event. The Company will, within
five Business Days after any Responsible Officer has knowledge of the occurrence
of any Change of Control or Control Event, give written notice of such Change of
Control or Control Event to each holder of any of the Notes. If a Change of
Control or Control Event has occurred, such notice shall contain and constitute
an offer by the Company to prepay the Notes as described in Section 8.3(a)(ii)
and shall be accompanied by the certificate described in Section 8.3(a)(vi).
(ii)    Offer to Prepay Notes. The offer to prepay Notes contemplated by this
Section 8.3(a) shall be an offer to prepay, in accordance with and subject to
this Section 8.3, each of the Notes held by each holder (in this case only,
“holder” in respect of any Note registered in the name of a nominee for a
disclosed beneficial owner shall mean such beneficial owner) on a date specified
in such offer (the “Proposed Change of Control Prepayment Date”). Such Proposed
Change of Control Prepayment Date shall be not less than 10 days and not more
than 90 days after the date of such offer (if the Proposed Change of Control
Prepayment Date shall not be specified in such offer, the Proposed Change of
Control Prepayment Date shall be the 20th day after the date of such offer).
(iii)    Acceptance; Rejection. The Company shall, on or before the seventh day
prior to the Proposed Change of Control Prepayment Date, give telephonic
re-notification and confirmation thereof to each holder which shall have
designated a recipient of such notices in either the Purchaser Schedule for such
holder or by notice in writing to the Company. A holder of Notes may accept the
offer to prepay made pursuant to this Section 8.3(a) by causing a notice of such
acceptance to be delivered to the Company on or before


-29-

--------------------------------------------------------------------------------




the fifth day prior to the Proposed Change of Control Prepayment Date. A failure
by a holder of Notes to respond to an offer to prepay made pursuant to this
Section 8.3(a) on or before such date shall be deemed to constitute an
acceptance of such offer by such holder.
(iv)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3(a) shall be at 100% of the principal amount of the Notes, together
with interest accrued to the actual date of such prepayment and Make-Whole
Amount, if any.
(v)    Deferral Pending Change of Control. The obligation of the Company to
prepay Notes pursuant to the offers required by Section 8.3(a)(ii) and accepted
in accordance with Section 8.3(a)(iii) is subject to the occurrence of the
Change of Control in respect of which such offers and acceptances shall have
been made. In the event that such Change of Control does not occur on the
Proposed Change of Control Prepayment Date in respect thereof, the prepayment
shall be deferred until, and shall be made on or before the date on which, such
Change of Control occurs. The Company shall keep each holder of Notes reasonably
and timely informed of (A) any such deferral of the date of prepayment, (B) the
date on which such Change of Control and the prepayment are expected to occur
and (C) any determination by the Company that efforts to effect such Change of
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.3 in respect of such Change of Control
automatically shall be deemed rescinded without penalty or other liability).
(vi)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3(a) shall be accompanied by a certificate, executed by a Responsible
Officer of the Company and dated the date of such offer, specifying: (A) the
Proposed Change of Control Prepayment Date; (B) that such offer is made pursuant
to this Section 8.3(a); (C) the principal amount of each Note offered to be
prepaid; (D) the interest that would be due on each Note offered to be prepaid,
accrued to the Proposed Change of Control Prepayment Date and Make-Whole Amount,
if any; (E) that the conditions of this Section 8.3(a) have been fulfilled; and
(F) in reasonable detail, the nature and date of the Change of Control or
Control Event.

Section 8.4.    Allocation of Partial Prepayments. In the case of any partial
prepayment of the Notes of any Series, the principal amount of the Notes of such
Series to be prepaid shall be allocated among all of the Notes of such Series at
the time outstanding (or in the case of a prepayment pursuant to Section 8.3,
all the Notes the holders of which shall have accepted, or be deemed to have
accepted, the offer to prepay such Notes) in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.

Section 8.5.    Maturity; Surrender, Etc. In the case of each prepayment of
Notes of any Series pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company


-30-

--------------------------------------------------------------------------------




and cancelled and shall not be reissued, and no Note shall be issued in lieu of
any prepaid principal amount of any Note.

Section 8.6.    Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes of any Series except upon the payment
or prepayment of the Notes of such Series in accordance with this Agreement and
the Notes of such Series. The Company will promptly cancel all Notes acquired by
it or any Affiliate pursuant to any payment or prepayment of Notes pursuant to
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes.

Section 8.7.    Make-Whole Amount.
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or Section 8.3 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called


-31-

--------------------------------------------------------------------------------




Principal of any Note, the sum of (x) 0.50% plus (y) the yield to maturity
implied by the U.S. Treasury constant maturity yields reported, for the latest
day for which such yields have been so reported as of the second Business Day
preceding the Settlement Date with respect to such Called Principal, in Federal
Reserve Statistical Release H.15 (or any comparable successor publication) for
the U.S. Treasury constant maturity having a term equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. If there is no such
U.S. Treasury constant maturity having a term equal to such Remaining Average
Life, such implied yield to maturity will be determined by interpolating
linearly between (1) the U.S. Treasury constant maturity so reported with the
term closest to and greater than such Remaining Average Life and (2) the U.S.
Treasury constant maturity so reported with the term closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.5 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
Section 8.3 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

Section 8.8.    Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) except as set forth in clause
(y), any payment of interest on any Note that is due on a date that is not a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

Section 9.    Affirmative Covenants.
The Company covenants that so long as any of the Notes are outstanding:


-32-

--------------------------------------------------------------------------------





Section 9.1.    Compliance . Without limiting Section 10.4, the Company will,
and will cause each of its Subsidiaries to, (a) comply in all material respects
with the provisions of all documents pursuant to which such Person is organized
and governed, (b) comply in all material respects with all Material Contracts
then in effect and (c) comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.2.    Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated. Unless all Liens on the Collateral in favor of the
Collateral Agent securing the Note Obligations pursuant to the Security
Documents have been released pursuant to Section 9.8, such insurance shall (a)
provide for not less than 30 days’ prior notice to the holders of Notes of
termination, lapse or cancellation of such insurance (except in the case of the
foregoing as a result of non-payment of premium in which case only 10 days’
prior notice shall be required), (b) have lender’s loss payable endorsements (in
the case of property policies insuring Collateral) and additional insured
endorsements (in the case of liability policies) satisfactory to the Required
Holders and (c) otherwise comply with the provisions of the Security Documents.

Section 9.3.    Maintenance of Properties. The Company will, and will cause each
of its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section
shall not prevent the Company or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business and the Company has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.4.    Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary


-33-

--------------------------------------------------------------------------------




need pay any such tax, assessment, charge, levy or claim if (i) the amount,
applicability or validity thereof is contested by the Company or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and the Company
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Company or such Subsidiary or (ii) the nonpayment of
all such taxes, assessments, charges, levies and claims could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.5.    Corporate Existence, Etc. Subject to Sections 10.4 and 10.5, the
Company will at all times preserve and keep its corporate existence in full
force and effect. Subject to Sections 10.4 and 10.5, the Company will at all
times preserve and keep in full force and effect the organizational existence of
each of its Subsidiaries (unless merged into the Company or a Wholly-Owned
Subsidiary) and all rights and franchises of the Company and its Subsidiaries
unless, in the good faith judgment of the Company, the termination of or failure
to preserve and keep in full force and effect such corporate existence, right or
franchise could not, individually or in the aggregate, have a Material Adverse
Effect.

Section 9.6.    Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be. The Company will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company and its Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Subsidiaries to, continue to maintain such
system.

Section 9.7.    Subsidiary Guarantors. The Company will cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time, whether as
a borrower or an additional or co-borrower or otherwise, for or in respect of
any Indebtedness under any Material Credit Facility to concurrently therewith:
(a)    enter into the Subsidiary Guaranty Agreement, which will provide for the
guaranty by such Subsidiary, on a joint and several basis with all other such
Subsidiaries, of (i) the prompt payment in full when due of all amounts payable
by the Company pursuant to the Notes (whether for principal, interest,
Make-Whole Amount or otherwise) and this Agreement, including, without
limitation, all indemnities, fees and expenses payable by the Company thereunder
and (ii) the prompt, full and faithful performance, observance and discharge by
the Company of each and every covenant, agreement, undertaking and provision
required pursuant to the Notes or this Agreement to be performed, observed or
discharged by it (a “Subsidiary Guaranty”); and
(b)    deliver the following to each holder of a Note:
(i)    an executed counterpart of the Subsidiary Guaranty Agreement, or a
supplement to the Subsidiary Guaranty Agreement, whereby such Subsidiary becomes
a party to the Subsidiary Guaranty Agreement;


-34-

--------------------------------------------------------------------------------




(ii)    a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5, as applicable (but with respect to such Subsidiary and such Subsidiary
Guaranty rather than the Company);
(iii)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of the Subsidiary Guaranty Agreement
(or a supplement thereto) and the performance by such Subsidiary of its
obligations thereunder, including, without limitation, the types of documents
set forth in Sections 4.3 and 4.12(ii), (iv) and (v); and
(iv)    an opinion of counsel reasonably satisfactory to the Required Holders
covering the matters set forth in ___________________ of Schedule 4.4(a) but
relating to such Subsidiary and such Subsidiary Guaranty Agreement and which
opinion may be subject to assumptions, qualifications and limitations similar to
those set forth in such Schedule 4.4(a).
Notwithstanding anything contained in this Agreement or the other Note Documents
to the contrary, at the election of the Company and by written notice to each
holder of Notes, any Guarantor may be discharged from all of its obligations and
liabilities under its Guaranty Agreement and shall be automatically released
from its obligations thereunder without the need for the execution or delivery
of any other document by the holders, provided, that (I) if such Guarantor is a
guarantor or is otherwise liable for or in respect of any Material Credit
Facility, then such Guarantor has been released and discharged or will be
released and discharged concurrently with the release of such Guarantor under
its Guaranty Agreement) under such Material Credit Facility, (II) at the time
of, and after giving effect to, such release and discharge, no Default or Event
of Default shall be existing, (III) no amount is then due and payable by such
Guarantor under any Note Document, (IV) if in connection with such Guarantor
being released and discharged under any Material Credit Facility, any fee or
other form of consideration (excluding reimbursement of expenses) is given to
any holder of Indebtedness under such Material Credit Facility for such release,
the holders of the Notes shall receive equivalent consideration substantially
concurrently therewith, (V) each holder shall have received a certificate of a
Responsible Officer certifying as to the matters set forth in clauses (I)
through (IV), and (VI) in the event of any such release, for purposes of Section
10.2, all Indebtedness of such Subsidiary shall be deemed to have been incurred
concurrently with such release.

Section 9.8.    Covenant to Secure Notes Equally. The Company will, and will
cause its Subsidiaries to, if it or any other Note Party shall create or assume
any Lien to secure any obligation under any Material Credit Facility upon any of
its property or assets, whether now owned or hereafter acquired, make or cause
to be made effective provision whereby the Notes and any Guaranty thereof will
be secured by such Lien equally and ratably with any and all other Indebtedness
thereby secured; provided, that the creation and maintenance of such equal and
ratable Lien shall not in any way limit or modify the right of the holders of
the Notes to enforce the provisions of Section 10.3.


-35-

--------------------------------------------------------------------------------




Notwithstanding anything contained in this Agreement or the other Note Documents
to the contrary, at the election of the Company and by written notice to each
holder of Notes, any Collateral of any Note Party may be released from the any
Lien securing the Note Obligations, and the holders of Notes shall direct the
Collateral Agent to release such Collateral, provided, that (I) after giving
effect to such release, the Company has a Material Credit Facility, (II) if such
Collateral is subject to a Lien securing any obligation under or in respect of
any Material Credit Facility, then such Lien has been released and terminated or
will be released and terminated concurrently with the release of such Collateral
from the Lien securing the Note Obligations under such Material Credit Facility,
(III) at the time of, and after giving effect to, such release and termination,
no Default or Event of Default shall be existing, (IV) if in connection with
such Collateral being released and terminated under any Material Credit
Facility, any fee or other form of consideration is given to any holder of
Indebtedness under such Material Credit Facility for such release or
termination, the holders of the Notes shall receive equivalent consideration
substantially concurrently therewith, (V) such release and termination is not
prohibited by the Intercreditor Agreement or any other applicable intercreditor
agreement required pursuant to the terms of this Agreement and (VI) each holder
shall have received a certificate of a Responsible Officer certifying as to the
matters set forth in clauses (I) through (VI).

Section 9.9.    Notes and Guaranty Agreements to Rank Pari Passu. All payment
obligations arising under this Agreement and the Notes shall be maintained at a
rank (a) not less than pari passu with all other Notes from time to time issued
and outstanding hereunder, without any preference among themselves and (b) not
less than pari passu with all other Indebtedness of the Company under any
Material Credit Facility (actual or contingent). All payment obligations of each
Guarantor under any Guaranty Agreement shall be maintained (i) at a rank pari
passu with all payment obligations of such Guarantor under such Guaranty
Agreement and the Notes guaranteed thereby, without any preference among
themselves and (ii) not less than pari passu in respect of all other
Indebtedness of such Guarantor under any Material Credit Facility (actual or
contingent).

Section 9.10.    Procedures and Controls. The Company will maintain procedures
and controls that are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity will be in compliance with
all applicable U.S. Economic Sanctions laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.

Section 9.11.    Further Assurances. The Company will, and will cause each of
its Subsidiaries to, execute any and all further documents, agreements and
instruments, and take all such further actions that may be required under any
applicable law, or which the Required Holders may reasonably request, to
effectuate the transactions contemplated by the Note Documents or to grant,
preserve, protect or perfect the Liens created or purported to be created by the
Security Documents or the validity or priority of any such lien.

Section 10.    Negative Covenants.
The Company covenants that so long as any of the Notes are outstanding:

Section 10.1.    Financial Covenants.


-36-

--------------------------------------------------------------------------------




(a)    Consolidated Leverage Ratio. The Company will not permit the Consolidated
Leverage Ratio as of the last day of any fiscal quarter of the Company to be
greater than 3.00 to 1.00.
(b)    Consolidated Fixed Charge Coverage Ratio. The Company will not permit the
Consolidated Fixed Charge Coverage Ratio as of the last day of any fiscal
quarter of the Company to be less than 1.25 to 1.00.

Section 10.2.    Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume, guarantee or permit to exist any
Indebtedness, except the following:
(a)    the Note Obligations;
(b)    any Indebtedness existing on the date hereof and set forth on Schedule
10.2 together with any Permitted Refinancings thereof;
(c)    the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
(d)    Indebtedness incurred to make Capital Expenditures or acquire, construct
or improve a fixed or capital asset, so long as the aggregate outstanding
principal amount of such Indebtedness does not at any time exceed $15,000,000;
(e)    obligations (contingent or otherwise) under any Swap Contract entered
into by such Person in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments
or assets held or reasonably anticipated by such Person and not for purposes of
speculation;
(f)    Indebtedness of a Note Party owing to another Note Party or, to the
extent permitted by Section 10.6, of a Subsidiary of a Note Party owing to a
Note Party;
(g)    Guarantees by any Note Party of Indebtedness of another Note Party that
is otherwise permitted hereunder;
(h)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete or similar obligation of any Note
Party incurred in connection with the consummation of any Permitted Acquisition
or any Disposition permitted hereunder;
(i)    Indebtedness under the Credit Agreement, together with any Permitted
Refinancings thereof; provided, that the aggregate principal amount of
Indebtedness permitted pursuant this clause (i) shall at no time exceed
$175,000,000;
(j)    unsecured Indebtedness of the Company owing to former employees,
officers, or directors (or any spouses, ex-spouses, or estates of any of the
foregoing) incurred in connection with the repurchase or redemption by the
Company of its Equity Interests that have been issued to such Persons, so long
as (i) no Default or Event of Default has occurred


-37-

--------------------------------------------------------------------------------




and is continuing or would result from the incurrence of such Indebtedness and
(ii) the aggregate amount of all such Indebtedness outstanding at any one time
does not exceed $5,000,000;
(k)    Indebtedness in respect of:
(i)     one or more series of senior or subordinated notes issued by the Company
that are either, at the option of the Company, (x) unsecured or (y) secured by
Liens on the Collateral ranking junior to or pari passu with the Liens securing
the Note Obligations and the Credit Agreement Obligations, and
(ii)    senior or subordinated loans made to the Company that are either, at the
option of the Company, (x) unsecured or (y) secured by Liens on Collateral
ranking junior to or pari passu with the Liens securing the Note Obligations and
the Credit Agreement Obligations (any such Indebtedness described in clause (i)
above or this clause (ii), “Incremental Equivalent Debt”) and any Permitted
Refinancing of any Incremental Equivalent Debt; provided that
(1) no Incremental Equivalent Debt may be incurred unless, after giving effect
to the incurrence of such Incremental Equivalent Debt, and after giving effect
to any Permitted Acquisition, other Investment, or any sale, transaction or
other Disposition or any incurrence of Indebtedness or repayment of Indebtedness
consummated concurrently therewith, the Company has, on a Pro Forma Basis, a
Consolidated Leverage Ratio not greater than 2.75 to 1.00;
(2) no Default or Event of Default shall have occurred and be continuing or
would exist immediately after giving effect to the incurrence of such
Incremental Equivalent Debt;
(3) the Company shall be in compliance with Section 10.1 on a Pro Forma Basis
after giving effect to the incurrence of such Incremental Equivalent Debt, and
after giving effect to any Permitted Acquisition, other Investment, or any sale,
transaction or other Disposition or any incurrence of Indebtedness or repayment
of Indebtedness consummated concurrently therewith, as of the end of the most
recently ended fiscal quarter;
(4) the Weighted Average Life to Maturity of such Incremental Equivalent Debt
shall be no shorter than the Weighted Average Life to Maturity of any Note
Obligations then outstanding;
(5) all other terms of such Indebtedness not covered in this clause (k) shall be
determined by the Company and the investors or lenders of such Incremental
Equivalent Debt and to the extent such Incremental Equivalent Debt takes the
form of loans or senior notes and the terms and documentation for such loans or
senior notes, taken as a whole, are not substantially the


-38-

--------------------------------------------------------------------------------




same as the Note Obligations (other than, in each case, pricing, amortization
and maturity) (as determined by the Company in good faith), such loans shall be
reasonably acceptable to the Required Holders (except for covenants and events
of default applicable to only periods after the Maturity Date of each Series of
Notes in effect at the time such Incremental Equivalent Debt is entered into);
(6) no Incremental Equivalent Debt shall be incurred by or subject to any
Guaranty by any Person other than the Company and the Guarantors, respectively,
and shall not be secured by any property or assets of any Note Party other than
Collateral;
provided, further, if such Incremental Equivalent Debt:
(x) is secured on a pari passu basis with the Note Obligations and the Credit
Agreement Obligations,
(1) the holders of such Indebtedness or a representative thereof will join in
and become a party to the Intercreditor Agreement, or otherwise enter into an
intercreditor agreement with the Required Holders, in each case in a manner or
pursuant to such documentation as is reasonably acceptable to the Required
Holders and
(2) such Indebtedness shall not require mandatory prepayments (except scheduled
amortization permitted by clause (4) to the first proviso above) that are more
restrictive than any mandatory prepayments applicable to the Note Obligations
and may participate on a pro rata basis or on a less than pro rata basis (but
not on a greater than pro rata basis) in any mandatory prepayments applicable to
the Note Obligations, or
(y) is secured on a junior basis with the Note Obligations and the Credit
Agreement Obligations,
(1) the holders of such Indebtedness or a representative thereof will enter into
an intercreditor agreement with the holders of Notes that is reasonably
acceptable to the Required Holders and
(2) such Indebtedness shall not have any scheduled principal prepayments or be
subject to any mandatory redemption or prepayment provisions (except for
customary change of control provisions and customary asset sale provisions that
permit application of the applicable proceeds to the payment of the Note
Obligations, the Credit Agreement Obligations or other secured Incremental
Equivalent Debt prior to application to such Indebtedness) due prior to the date
that is 91 days after the latest Maturity Date of all Notes then outstanding, or


-39-

--------------------------------------------------------------------------------




(z) is unsecured, such Indebtedness shall not have any scheduled principal
prepayments (except scheduled amortization permitted by clause (4) to the first
proviso above) or be subject to any mandatory redemption or prepayment
provisions (except for customary change of control provisions and customary
asset sale provisions that permit application of the applicable proceeds to the
payment of the Note Obligations and any Credit Agreement Obligations or other
secured Incremental Equivalent Debt prior to application to such Indebtedness)
due prior to the date that is 91 days after the latest Maturity Date of all
Notes then outstanding;
(l)    Permitted IRB Financings and Permitted Refinancings thereof; and
(m)    other unsecured Indebtedness so long as the aggregate outstanding
principal amount of such Indebtedness does not at any time exceed $10,000,000.

Section 10.3.    Liens. The Company will not and will not permit any of its
Subsidiaries to directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of the Company or any
such Subsidiary, whether now owned or held or hereafter acquired, or any income
or profits therefrom, or assign or otherwise convey any right to receive income
or profits, except:
(a)    any Lien on the Collateral in favor of the Collateral Agent securing the
Note Obligations and the Credit Agreement Obligations permitted pursuant to
Section 10.2 (i) that is subject to the Intercreditor Agreement;
(b)    any Lien that is existing on the date of this Agreement and set forth on
Schedule 10.3, including any renewals or replacements thereof; provided that (i)
such Lien shall not apply to any other asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof or any renewals or refinancings thereof which do not increase the
principal amount of such obligations;
(c)    Permitted Encumbrances;
(d)    purchase money Liens upon or in any inventory or any fixed or capital
asset (in each case including any proceeds thereof) to secure the purchase price
thereof or, in the case of any fixed or capital asset, the cost of construction
or improvement of such fixed or capital asset (including Liens securing any
Capital Lease Obligations); provided, that (i) such Lien secures Indebtedness
permitted by Section 10.2(d) or, in the case of any Lien on inventory, the
purchase price of such inventory and other inventory purchased from such
supplier, (ii) such Lien attaches to such asset concurrently or within 90 days
after the acquisition, improvement or completion of the construction thereof,
(iii) such Lien does not extend to any other asset and (iv) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such asset;
(e)    to the extent constituting a Lien, any lease of Permitted Real Estate;


-40-

--------------------------------------------------------------------------------




(f)    Liens on property securing Indebtedness permitted to be incurred under
Sections 10.2(i) or (k), but only if the priority of such Liens is pari passu
with or junior to the Liens securing the Note Obligations on such property
pursuant to an intercreditor agreement entered into in accordance with Sections
10.2(k) or, if applicable the Intercreditor Agreement;
(g)    Liens securing Permitted IRB Financings, including any Permitted
Refinancings thereof; provided, that such Liens encumber only the related IRB
Property; and
(h)    other Liens that do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $10,000,000.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not, nor shall it permit any Subsidiary to, mortgage, pledge, grant or permit to
exist a security interest in, or other Lien upon, any of its real property now
owned or hereafter acquired, except (w) Permitted Encumbrances, (x) any Lien
that is existing on the date of this Agreement and set forth on Schedule 10.3,
(y) to the extent constituting a Lien, any lease of any Permitted Real Estate
and (z) any lease of or Lien upon any IRB Property, in each case in connection
with any Permitted IRB Financings or Permitted Refinancings thereof.

Section 10.4.    Merger, Consolidation, Etc. The Company will not, and will not
permit any Subsidiary to, consolidate with or merge with any other Person or
Dispose of all or substantially all of its assets in a single transaction or
series of transactions to any Person, or liquidate or dissolve or enter into any
other line of business other than those conducted as of the date of this
Agreement or businesses reasonably related thereto, except that, in each of the
foregoing cases, if at the time thereof and immediately after giving effect
thereto, no Default or Event of Default exists:
(a)    any Subsidiary may merge into the Company in a transaction in which the
Company is the survivor;
(b)    any Subsidiary that is not a Note Party may (i) merge into (A) any other
Subsidiary that is not a Note Party or (B) any Note Party (other than the
Company) so long as the survivor is a Note Party and (ii) transfer assets to any
Note Party and to any other Subsidiary that is not a Note Party;
(c)    any Note Party may (i) transfer assets to any other Note Party or (ii)
merge with any other Note Party so long as, if the Company is a party to such
transaction, the Company is the survivor; and
(d)    any Subsidiary may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and is not disadvantageous to the holders of Notes; and


-41-

--------------------------------------------------------------------------------




(e)    any Subsidiary may merge into any Person or acquire all or substantially
all of the assets of any other Person in a transaction permitted by Section 10.6
in which the survivor in any such merger or the acquirer of such assets is a
Wholly-Owned Subsidiary and is a Note Party.

Section 10.5.    Transfer of Assets. The Company will not, and will not permit
any Subsidiary to, Dispose of any of its assets, whether now owned or hereafter
acquired, including any Equity Interest owned by it, nor will the Company permit
any of its Subsidiaries to issue any additional Equity Interest in such
Subsidiary other than to a Note Party, except for the following:
(a)    the Disposition for fair market value of obsolete or worn out equipment
or other fixed assets not necessary for operations Disposed of in the ordinary
course of business;
(b)    the sale of inventory and Eligible Investments in the ordinary course of
business;
(c)    Dispositions solely between or among Note Parties;
(d)    transfers of assets by any Note Party to any Subsidiary that is not a
Note Party, provided, that (i) no Default or Event of Default exists at the time
of each such transfer or would occur as a result of such transfer, (ii) such
transferred assets do not include any Equity Interests of any Note Party and
(iii) the sum of (A) the aggregate amount transferred to all such Subsidiaries
by all Note Parties in any fiscal year plus (B) any Investments made under
10.6(k) does not exceed $5,000,000 in any fiscal year;
(e)    so long as no Default or Event of Default exists or would occur as a
result thereof, the sale, lease or other disposition of any Permitted Real
Estate;
(f)    to the extent constituting Dispositions, transactions permitted by
Sections 10.3, 10.4, 10.6 and 10.7 and the expenditure or other transfer or use
of cash or cash equivalents in transactions not otherwise prohibited by this
Agreement;
(g)    the lease of equipment and other transactions described in the ICM Lease,
as initially in effect and as it may be subsequently amended with the written
consent of the Required Holders;
(h)    the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights and other intellectual property in the ordinary course of business or
consistent with customary industry practices;
(i)    the abandonment of trademarks and other intellectual property which the
Company in good faith determines are no longer useful to its or a Subsidiary’s
business;
(j)    any involuntary loss, damage or destruction of property, including the
abandonment or other Disposition of stale, spoiled or otherwise nonconforming
inventory;


-42-

--------------------------------------------------------------------------------




(k)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition or use of
property; and
(l)    any sale, lease or other Disposition of any IRB Property in connection
with any Permitted IRB Financings; and
(m)    any other Dispositions of assets (other than Equity Interests in a
Subsidiary that is a Note Party) that are not permitted by any other clause of
this Section; provided, that the aggregate fair market value of all assets
Disposed of in reliance upon this clause (m) shall not exceed $5,000,000 in any
fiscal year;
provided, further, that all Dispositions permitted by clauses (a), (b) (e), (h)
and (m) above shall be made for fair value.

Section 10.6.    Loans, Investments, Acquisitions. The Company will not, and
will not permit any Subsidiary to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a Wholly-Owned Subsidiary prior to
such merger), any Equity Interests, Indebtedness or other securities (including
any option, warrant, or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person
(all of the foregoing being collectively called “Investments”), or make any
Acquisition, except for the following:
(a)    Investments existing on the date of this Agreement and set forth on
Schedule 10.6;
(b)    Eligible Investments;
(c)    Investments by a Note Party in another Note Party;
(d)    Guarantees permitted pursuant to Section 10.2, and any Guarantees by a
Note Party of any obligations otherwise permitted to be incurred by another Note
Party (and without regard to whether the obligations guaranteed constitute
Indebtedness);
(e)    accounts receivable arising and trade credit granted in the ordinary
course of business and any securities received in satisfaction or partial
satisfaction thereof in connection with accounts of financially troubled Persons
to the extent reasonably necessary in order to prevent or limit loss;
(f)    loans and advances to employees who are not holders of Equity Interests
of the Company in the ordinary course of business for travel, relocation and
similar expenses so long as the aggregate outstanding principal amount of such
loans and advances does not at any time exceed $1,000,000;
(g)    Swap Contracts otherwise permitted hereunder;
(h)    Permitted Acquisitions occurring after the date of this Agreement;


-43-

--------------------------------------------------------------------------------




(i)    Investments in joint ventures, corporate collaborations and strategic
alliances in the ordinary course of the Company’s or a Subsidiary’s business
(including the acquisition of non-controlling Equity Interests in a Person);
provided, that (i) such Investments do not interfere in any material respect
with the ordinary conduct of the business of the Company or its Subsidiaries or
result in a material diminution in the value of the Collateral as security for
the Note Obligations, other than by virtue of any assets invested pursuant to
such Investment ceasing to be Collateral, and (ii) the aggregate amount of any
Investments made by the Company or any Subsidiary in connection with all such
joint ventures, collaborations and alliances shall not exceed $50,000,000 in the
aggregate at any time outstanding (it being understood that (x) for purposes of
determining the amount of any Investment outstanding under this clause (i), such
amount shall be deemed to be the amount of such Investment when made, purchased
or acquired without adjustment for subsequent increases or decreases in the
value of such Investment less any amount realized in respect of such Investment
upon the sale, collection or return of capital (not to exceed the original
amount invested), and (y) if any subsequent Investment in a Person results in
the Acquisition by the Company or a Subsidiary of a Controlling Equity Interest
in such Person in a transaction that constitutes a Permitted Acquisition under
clause (h) above, the amount of any prior Investment in such acquired Person
pursuant to this clause (i) shall be deemed to be no longer outstanding);
(j)    equity Investments by any Note Party in any Subsidiary of such Note Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law;
(k)    promissory notes and other non-cash consideration received in connection
with any sale, transfer or other Disposition permitted hereunder;
(l)    the purchase of Equity Interests of the Company for distribution to
directors, officers or employees of the Consolidated Group in connection with
restricted stock units or similar rights issued to such directors, officers or
employees pursuant to employee compensation or similar plans consistent with the
plans in effect on the Series A Closing Day; and
(m)    Investments consisting of bonds or the like issued pursuant to or in
connection with Permitted IRB Financings, including any Permitted Refinancings
thereof; and
(n)    any other Investments so long as (i) no Event of Default has occurred and
is continuing or would result therefrom and (ii) the sum of (A) the aggregate
amount of Investments made under this clause (n) plus (B) the aggregate amount
of Dispositions made under Section 10.5(d) does not exceed $5,000,000 in any
fiscal year of the Company.

Section 10.7.    Restricted Payments. The Company will not, and will not permit
any Subsidiary to, make any Restricted Payment or apply or set apart any of
their assets therefor or agree to do any of the foregoing other than:
(a)    Restricted Payments made by any Subsidiary to the Company or any other
Note Party;


-44-

--------------------------------------------------------------------------------




(b)    distributions to former employees, officers, or directors of the Company
(or any spouses, ex-spouses, or estates of any of the foregoing) on account of
redemptions of Equity Interests of the Company held by such Persons; provided,
that the aggregate amount of such redemptions made by the Company does not
exceed $2,000,000 in any fiscal year of the Company;
(c)    the Company may make distributions to former employees, officers, or
directors of the Company (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to the Company on account of repurchases of the Equity Interests of the
Company held by such Persons; provided, that such Indebtedness was incurred by
such Persons solely to acquire Equity Interests of the Company; and
(d)    other Restricted Payments made in cash by the Company in respect of its
Equity Interests; provided, that no Default or Event of Default exists or will
occur after giving effect thereto on the date thereof and on a Pro Forma Basis
as if such Restricted Payment occurred on the last day of the most recently
ended four-fiscal quarter period of the Company.

Section 10.8.    Transactions with Affiliates. The Company will not and will not
permit any Subsidiary to, Dispose of any asset to, or purchase, lease or
otherwise acquire any asset from, or otherwise engage in any other transactions
with, any of its Affiliates, except (a) in the ordinary course of business at
prices and on terms and conditions not less favorable to the Company or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Note Parties not involving any
other Affiliates, and transactions permitted under Section 10.5(d), and (c) any
Restricted Payment permitted by Section 10.7.

Section 10.9.    Burdensome Agreements. The Company will not and will not permit
any Subsidiary to, enter into or cause, suffer or permit to exist any agreement
with any Person that (a) limits the ability of any Subsidiary to make Restricted
Payments, (b) limits the ability of any Subsidiary to guarantee the Note
Obligations, provided that the foregoing shall not apply to restrictions or
conditions imposed under any of the Note Documents or, to the extent no more
restrictive than the Note Documents, any document or agreement pertaining to any
Indebtedness permitted by Section 10.2(i) or 10.2(k), or (c) restricts the
ability of the Company or any Subsidiary to create, incur or permit any Lien
upon any of its assets, whether now owned or hereafter acquired; provided, that
(i) the foregoing shall not apply to restrictions or conditions imposed by
applicable Law, under any Note Document or, with respect to IRB Property,
pursuant to Permitted IRB Financings, or, to the extent no more restrictive than
this Agreement, any document or agreement pertaining to any Indebtedness
permitted by Section 10.2(i) or 10.2(k), (ii) clause (c) shall not apply to (A)
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to assets the acquisition of which was financed by such Indebtedness,
(B) customary restrictions that arise in connection with any Disposition
permitted by Section 10.5 and relate solely to the assets or Person subject to
such Disposition, (C) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 10.6 and
applicable solely to such joint venture


-45-

--------------------------------------------------------------------------------




and its equity entered into in the ordinary course of business, (D) customary
provisions restricting subletting, transfer or assignment of any lease, (E)
customary provisions in commercial contracts entered into in the ordinary course
of business restricting the assignment or transfer thereof, (F) restrictions on
cash or other deposits imposed by customers under contracts entered into in the
ordinary course of business, (G) restrictions regarding licensing or
sublicensing by the Company or any Subsidiary of intellectual property in the
ordinary course of business and (H) restrictions on cash earnest money deposits
in favor of sellers in connection with Acquisitions not prohibited hereunder.

Section 10.10.    Amendment of Certain Agreements. The Company will not and will
not permit any Subsidiary to, amend or modify, or waive any of its rights under,
any of its formation documents, governing documents or other organizational
documents, any Material Contract, in any case in a manner material and adverse
to the holders of Notes, provided, that nothing in this Agreement shall require
any member of the Consolidated Group to maintain or to renew, or shall prohibit
any member of the Consolidated Group from terminating, any Material Contract, so
long as the failure to maintain or to renew or the termination of such Material
Contract (and, if applicable, after giving effect to any new contract entered or
to be entered into in full or partial replacement of such Material Contract)
could not be reasonably be expected to have a Material Adverse Effect.

Section 10.11.    Use of Funds. The Company will not and will not permit any
Subsidiary to, use any of the proceeds of the Notes except for the purposes
stated in Section 5.14.

Section 10.12.    Accounting Changes. The Company will not and will not permit
any Subsidiary to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change its fiscal year,
except to change the fiscal year of a Subsidiary to conform its fiscal year to
that of the Company.

Section 10.13.    Sale-Leasebacks. The Company will not and will not permit any
Subsidiary to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereinafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred in each case
excluding any sale-leaseback of Permitted Real Estate or property subject to a
Disposition pursuant to Sections 10.5(l) or (m).

Section 10.14.    Restrictions Pertaining to Certain Debt. The Company will not
and will not permit any Subsidiary to, (a) amend or modify any loan agreement,
note purchase agreement or other material document governing any Indebtedness
incurred pursuant to Section 10.2(k) that is subordinated in right of payment to
the Note Obligations or is secured on a junior lien basis to the Liens securing
the Note Obligations (collectively, “Junior Financing”) in any manner that is
adverse to the holders, or (b) prepay, redeem, purchase, defease or otherwise
satisfy any Junior Financing prior to the scheduled maturity thereof in any
manner except (i) the refinancing thereof with any Indebtedness that constitutes
a Permitted Refinancing or is permitted pursuant to Section 10.2(k), and (ii)
regularly scheduled payments of interest and other amounts (other than
principal) to the extent permitted by the applicable intercreditor or
subordination agreement entered into in connection with such Junior Financing.


-46-

--------------------------------------------------------------------------------





Section 10.15.    Most Favored Lender Status. If the Company or any Subsidiary
enters into, assumes or otherwise becomes bound or obligated (including, without
limitation, by amendment thereto) under any Material Credit Facility, in any
case containing one or more Additional Covenants (other than those in the Credit
Agreement on the date of this Agreement) or Additional Defaults (other than
those in the Credit Agreement on the date hereof), (a) the Company shall
promptly (but in any event within 10 Business Days) provide notice to each
holder thereof and (b) the terms of this Agreement shall, without any further
action on the part of the Company or any of the holders of Notes, be deemed to
be amended automatically to include each Additional Covenant and each Additional
Default contained in such Material Credit Facility. The Company further
covenants to promptly execute and deliver at its expense (including the fees and
expenses of counsel for the holders of Notes) an amendment to this Agreement in
form and substance satisfactory to the Required Holder(s) evidencing the
amendment of this Agreement to include such Additional Covenants and Additional
Defaults, provided that the execution and delivery of such amendment shall not
be a precondition to the effectiveness of such amendment as provided for in this
Section 10.15, but shall merely be for the convenience of the parties hereto.
Any Additional Covenant or Additional Default incorporated pursuant to this
Section 10.15 shall be deemed deleted from this Agreement at such time as such
Additional Covenant or Additional Default is deleted or otherwise removed from,
or is no longer in effect under, or pursuant to, the related Material Credit
Facility, or if the related Material Credit Facility has been terminated;
provided, that (i) in no event shall the terms and provisions of the covenants
and defaults contained in this Agreement become less restrictive than the terms
and provisions of the covenants and defaults contained in this Agreement on the
Series A Closing Day as a result of this Section 10.15 and (ii) in each case
that any consideration is paid or provided to any holder of Indebtedness under
the related Material Credit Facility in connection with any such deletion,
removal, non-effectiveness or termination (other than reimbursement of expenses
and repayment in full of the related Material Credit Facility in connection with
its termination), the same amount of consideration shall be paid or provided to
the holders of Notes.

Section 10.16.    Economic Sanctions, Etc.. The Company will not and will not
permit any Controlled Entity to (a) become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or (b)
directly or indirectly have any investment in or engage in any dealing or
transaction (including, without limitation, any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder or any affiliate
of such holder to be in violation of, or subject to sanctions under, any law or
regulation applicable to such holder or (ii) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions.

Section 11.    Events of Default.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or


-47-

--------------------------------------------------------------------------------




(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the Company defaults in the performance of or compliance with any term
contained in Sections 7.1, 7.2, 8.3, 9.5 (with respect to the Company’s
existence), 9.7, 9.8, 9.9, 9.10 or 10 (other than 10.9(b) or (c)); or
(d)    the Company or any Guarantor defaults in the performance of or compliance
with any term contained herein (other than those referred to in Sections 11(a),
(b) and (c)) or in any other Note Document and such default is not remedied
within 30 days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default and (ii) the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this Section 11(d)); or
(e)    (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in any Note Document or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any other
Note Party or by any officer of such Note Party in any Note Document or any
writing furnished in connection with such Note Document proves to have been
false or incorrect in any material respect on the date as of which made; or
(f)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $10,000,000 (or its equivalent in the
relevant currency of payment) beyond any period of grace provided with respect
thereto, or (ii) the Company or any Subsidiary is in default in the performance
of or compliance with any term of any evidence of any Indebtedness in an
aggregate outstanding principal amount of at least $10,000,000 (or its
equivalent in the relevant currency of payment) or of any mortgage, indenture or
other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled to declare such Indebtedness
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), (x) the Company or any Subsidiary has become obligated to purchase
or repay Indebtedness before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $10,000,000 (or its equivalent in the relevant currency of payment), or
(y) one or more Persons have the right to require the Company or any Subsidiary
so to purchase or repay such Indebtedness; or
(g)    the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or


-48-

--------------------------------------------------------------------------------




otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (v) is adjudicated as insolvent or to
be liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or
(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of its Subsidiaries,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or
(i)    any event occurs with respect to the Company or any Subsidiary which
under the laws of any jurisdiction is analogous to any of the events described
in Section 11(g) or Section 11(h), provided, that the applicable grace period,
if any, which shall apply shall be the one applicable to the relevant proceeding
which most closely corresponds to the proceeding described in Section 11(g) or
Section 11(h); or
(j)    one or more final judgments or orders for the payment of money
aggregating in excess of $10,000,000 (or its equivalent in the relevant currency
of payment), including, without limitation, any such final order enforcing a
binding arbitration decision, are rendered against one or more of the Company
and its Subsidiaries and which judgments are not, within 30 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 30 days after the expiration of such stay; or
(k)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) there is any “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under one or more Plans, determined in
accordance with Title IV of ERISA, (iv) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (vi) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a


-49-

--------------------------------------------------------------------------------




manner that would increase the liability of the Company or any Subsidiary
thereunder; and any such event or events described in clauses (i) through (vi)
above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect. As used in this
Section 11(j), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in section 3 of
ERISA; or
(l)    other than as permitted by the last paragraph of Section 9.7, any
Guaranty of the Note Obligations shall cease to be in full force and effect or
the obligations of any Guarantor under any Guaranty Agreement are not or cease
to be legal, valid, binding and enforceable in accordance with the terms of such
Guaranty Agreement; or
(m)    any provision of any Note Document shall for any reason cease to be
legal, valid and binding obligations of any Note Party party thereto,
enforceable in accordance with its terms, or the Company, any Subsidiary or any
Person acting on behalf of the Company or any Subsidiary shall contest in any
manner the validity, binding nature or enforceability of such Note Document,
except pursuant to the last paragraph of Section 9.8; or
(n)    any Lien created or purported to be created under any Security Document
shall cease to be, or shall be asserted by the Company, any Subsidiary or any
Person acting on behalf of the Company or any Subsidiary not to be, a valid and
perfected Lien on any Collateral, with the priority required by such Security
Document, except (i) as a result of the Disposition of the applicable Collateral
in a transaction permitted under the Note Documents or (ii) pursuant to the last
paragraph of Section 9.8.

Section 12.    Remedies on Default, Etc.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g), (h) or (i) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of Section
11(g) by virtue of the fact that such clause encompasses clause (i) of Section
11(g)) has occurred, all the Notes then outstanding shall automatically become
immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal


-50-

--------------------------------------------------------------------------------




amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2.    Other Remedies. If any Event of Default has occurred and is
continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 12.1, the holder of any Note
at the time outstanding may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Subsidiary Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

Section 13.    Registration; Exchange; Substitution of Notes.

Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address


-51-

--------------------------------------------------------------------------------




of each holder of one or more Notes, each transfer thereof and the name and
address of each transferee of one or more Notes shall be registered in such
register. If any holder of one or more Notes is a nominee, then (a) the name and
address of the beneficial owner of such Note or Notes shall also be registered
in such register as an owner and holder thereof and (b) at any such beneficial
owner’s option, either such beneficial owner or its nominee may execute any
amendment, waiver or consent pursuant to this Agreement. Prior to due
presentment for registration of transfer, the Person(s) in whose name any
Note(s) shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Series as
such surrendered Note in exchange therefor, in an aggregate principal amount
equal to the unpaid principal amount of the surrendered Note. Each such new Note
shall be payable to such Person as such holder may request and shall be
substantially in the form of Schedule 1(a), in the case of a Series A Note, or
in the form of Schedule 1(b), in the case of a Shelf Note. Each such new Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representations set forth in Section 6.

Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or


-52-

--------------------------------------------------------------------------------




(b)    in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same Series as such lost,
stolen, destroyed or mutilated Note, dated and bearing interest from the date to
which interest shall have been paid on such lost, stolen, destroyed or mutilated
Note or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.

Section 14.    Payments on Notes.

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
JPMorgan Chase Bank, N.A. in such jurisdiction. The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.

Section 14.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B (in the
case of the Series A Notes) or as specified in such Purchaser’s Confirmation of
Acceptance (in the case of a Shelf Note), or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Company in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by a Purchaser or its nominee, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2. The Company will afford the benefits of this Section 14.2 to
any Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this Section
14.2.

Section 14.3.    FATCA Information. By acceptance of any Note, the holder of
such Note agrees that such holder will with reasonable promptness duly complete
and deliver to the Company, or to such other Person as may be reasonably
requested by the Company, from time to time (a) in the case of any such holder
that is a United States Person, such holder’s United States tax identification
number or other Forms reasonably requested by the Company necessary to establish
such holder’s status as a United States Person under FATCA and as may otherwise
be necessary for the Company to comply with its obligations under FATCA and (b)
in the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as


-53-

--------------------------------------------------------------------------------




prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation as may be necessary for the Company to comply with its obligations
under FATCA and to determine that such holder has complied with such holder’s
obligations under FATCA or to determine the amount (if any) to deduct and
withhold from any such payment made to such holder. Nothing in this Section 14.3
shall require any holder to provide information that is confidential or
proprietary to such holder unless the Company is required to obtain such
information under FATCA and, in such event, the Company shall treat any such
information it receives as confidential.

Section 15.    Expenses, Etc.

Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Subsidiary Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, any
Subsidiary Guaranty or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, any Subsidiary Guaranty or the Notes, or by reason of being a holder
of any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and any Subsidiary Guaranty
and (c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$4,000. If required by the NAIC, the Company shall obtain and maintain at its
own cost and expense a Legal Entity Identifier (LEI).

Section 15.2.    Indemnification. The Note Parties will pay, and will indemnify
and save each Purchaser and each other holder of a Note, the Collateral Agent
and each of their respective Affiliates, officers, directors, representatives,
employees, advisors and agents (collectively, the “Indemnified Parties”)
harmless from, (i) all claims in respect of any fees, costs or expenses, if any,
of brokers and finders (other than those, if any, retained by a Purchaser or
other holder in connection with its purchase of the Notes) and any judgment,
liability, claim, order, decree, cost, fee, expense, loss, action or obligation
resulting from the consummation of the transactions contemplated hereby,
including the use of the proceeds of the Notes by the Company, (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note, (iii) any judgment, liability,
claim, order, decree, fine, penalty, cost, fee, expense (including reasonable
attorneys’ fees and expenses) or obligation resulting from the consummation of
the transactions contemplated hereby, including the use of the proceeds of the
Notes by the Company, and (iv) any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, claims, expenses or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by or asserted against any Indemnified Party in any way relating
to,


-54-

--------------------------------------------------------------------------------




arising out of or incurred in respect this Agreement, any other Note Document or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or the enforcement of any of the
terms hereof or thereof or of any such other documents, including any claims
arising in connection with the release, discharge or presence of any Hazardous
Material on any property of any Note Party, whether foreseeable or
unforeseeable, including all costs of removal and disposal of such Hazardous
Material, and reasonable attorneys’ and consultants’ fees and court costs
(collectively, the “Indemnified Losses”), except to the extent that any
Indemnified Loss is finally determined by a court of competent jurisdiction to
be the direct result from the gross negligence or willful misconduct of the
party seeking indemnification

Section 15.3.    Certain Taxes. The Company agrees to pay all stamp, documentary
or similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of any Note Document in the United States or any
other jurisdiction where any Note Party has assets or of any amendment of, or
waiver or consent under or with respect to, any Note Document, and to pay any
value added tax due and payable in respect of reimbursement of costs and
expenses by the Company pursuant to this Section 15, and will save each holder
of a Note to the extent permitted by applicable law harmless against any loss or
liability resulting from nonpayment or delay in payment of any such tax or fee
required to be paid by the Company hereunder.

Section 15.4.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or any other Note Documents, and the
termination of this Agreement.

Section 16.    Survival of Representations and Warranties; Entire Agreement.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

Section 17.    Amendment and Waiver.

Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:
(a)    no amendment or waiver (i) of any of Sections 1, 2, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), (ii) other than pursuant to
the last paragraph of Section 9.7, to effect any release of all or substantially
all of the Guarantors from their respective liabilities under their respective
Guaranties of the Note Obligations, or to limit


-55-

--------------------------------------------------------------------------------




all or substantially all of the Guarantors’ liabilities in respect of such
Guaranties (other than as expressly permitted by the applicable Guaranty
Agreement), or (iii) other than pursuant to the last paragraph of Section 9.8,
to effect the release of all or substantially all of the Collateral, will be
effective as to any holder of a Note unless consented to by such holder in
writing;
(b)    (i) with the written consent of Prudential (and without the consent of
any other holder of Notes), the provisions of Section 2.2 may be amended or
waived (except insofar as any such amendment or waiver would affect any rights
or obligations with respect to the purchase and sale of Notes which shall have
become Accepted Notes prior to such amendment or waiver), and (ii) with the
written consent of all of the holders of the Notes which shall have become
obligated to purchase Accepted Notes of any Series (and not without the written
consent of all such holders), any of the provisions of Sections 2.2 and 4 may be
amended or waived insofar as such amendment or waiver would affect only rights
or obligations with respect to the purchase and sale of the Accepted Notes of
such Series or the terms and provisions of such Accepted Notes;
(c)    no such amendment or waiver may, without the written consent of each
holder of each Note at the time outstanding, (i) subject to Section 12 relating
to acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of (x) interest on the Notes or (y) the Make-Whole Amount,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any amendment or waiver, or (iii) amend any of
Sections 8 (except as set forth in the second sentence of Section 8.2 and
Section 17.1(c)), 11(a), 11(b), 12, 17 or 20; and
(d)    Section 8.6 may be amended or waived to permit offers to purchase made by
the Company or an Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions only with the written consent of
the Company and the Super-Majority Holders.

Section 17.2.    Solicitation of Holders of Notes.
(a)    Solicitation. The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of any other Note Document, unless such proposed amendment,
waiver or consent relates only to a specific Series of Accepted Notes which have
not yet been purchased, in which case such information will only be required to
be delivered to the Purchasers which shall have become obligated to purchase
Accepted Notes of such Series. The Company will deliver executed or true and
correct copies of each amendment, waiver or consent effected pursuant to this
Section 17 or any other Note Document to each holder of a Note and any such
Purchaser promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite holders of Notes.


-56-

--------------------------------------------------------------------------------




(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note or any such Purchaser described in Section 17.2(a) as
consideration for or as an inducement to the entering into by such holder or
such Purchaser of any waiver or amendment of any of the terms and provisions
hereof or of any other Note Document unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each holder of a Note and any such
Purchaser even if such holder did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any other Note Document by a holder of a Note that has transferred
or has agreed to transfer its Note to the Company, any Subsidiary or any
Affiliate of the Company (either pursuant to a waiver under Section 17.1(c) or
subsequent to Section 8.6 having been amended pursuant to Section 17.1(c)) in
connection with such consent shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or any other Note Document applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of a Note and no delay in exercising
any rights hereunder or under any other Note Document shall operate as a waiver
of any rights of any holder of such Note.

Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or any other Note
Document, or have directed the taking of any action provided herein or in any
other Note Document to be taken upon the direction of the holders of a specified
percentage of the aggregate principal amount of Notes then outstanding, Notes
directly or indirectly owned by the Company or any of its Affiliates shall be
deemed not to be outstanding.

Section 18.    Notices.
Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:


-57-

--------------------------------------------------------------------------------




(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B (in the case of the
Series A Notes) or as specified by such Purchaser in its Confirmation of
Acceptance (in the case of Shelf Notes), or at such other address as such
Purchaser or nominee shall have specified to the Company in writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Thomas K. Pigott, Chief Financial Officer,
or at such other address as the Company shall have specified to the holder of
each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
Notwithstanding anything to the contrary in this Section 18, any communication
pursuant to Section 2.2 shall be made by the method specified for such
communication in Section 2.2, and shall be effective to create any rights or
obligations under this Agreement only if, in the case of a telephone
communication, an Authorized Officer of the party conveying the information and
of the party receiving the information are parties to the telephone call, and in
the case of a telecopier communication, the communication is signed by an
Authorized Officer of the party conveying the information, addressed to the
attention of an Authorized Officer of the party receiving the information, and
in fact received at the telecopier terminal the number of which is listed for
the party receiving the communication in Schedule C or at such other telecopier
terminal as the party receiving the information shall have specified in writing
to the party sending such information.

Section 19.    Reproduction of Documents.
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at any Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

Section 20.    Confidential Information.


-58-

--------------------------------------------------------------------------------




For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that (except for
information described in Section 7.1) was clearly marked or labeled or otherwise
adequately identified when received by such Purchaser as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available. Each Purchaser will maintain the confidentiality
of such Confidential Information and use such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser and its
use thereof, provided that such Purchaser may deliver or disclose Confidential
Information to (i) its directors, officers, employees, agents, attorneys,
trustees and affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes), (ii) its auditors,
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with this
Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by this Section 20), (v) any Person
from which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by this Section 20), (vi) any federal or state regulatory authority having
jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or any other
Note Document. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such


-59-

--------------------------------------------------------------------------------




Purchaser or such holder and the Company, this Section 20 shall supersede any
such other confidentiality undertaking.

Section 21.    Substitution of Purchaser.
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

Section 22.    Miscellaneous.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not, except that the Company may not assign or otherwise transfer any of its
rights or obligations hereunder or under the Notes without the prior written
consent of each holder. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement..

Section 22.2.    Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Notwithstanding the foregoing, if the Company
notifies the holders of Notes that, in the Company’s reasonable opinion, or if
the Required Holders notify the Company that, in the Required Holders’
reasonable opinion, as a result of changes in GAAP from time to time
(“Subsequent Changes”), any of the covenants contained in Sections 10.1 or any
of the defined terms used therein, no longer apply as intended such that such
covenants are materially more or less restrictive to the Company than are such
covenants immediately prior to giving effect to such Subsequent Changes, the
Company and the holders of Notes shall negotiate in good faith to reset or amend
such covenants or defined terms so as to negate such Subsequent Changes, or to
establish alternative covenants or defined terms. Until the Company and the
Required Holders so agree to reset, amend or establish alternative covenants or
defined terms, the covenants contained in Sections 10.1, together with the
relevant defined terms, shall continue to apply and compliance therewith shall
be determined assuming that the Subsequent Changes shall not have occurred
(“Static GAAP”).


-60-

--------------------------------------------------------------------------------




During any period that compliance with any covenants shall be determined
pursuant to Static GAAP, the Company shall include relevant reconciliations in
reasonable detail between GAAP and Static GAAP with respect to the applicable
covenant compliance calculations contained in each certificate of a Senior
Financial Officer delivered pursuant to Section 7.2 during such period. Except
as otherwise specifically provided herein, (i) all computations made pursuant to
this Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”) (including
Additional Covenants contained in, or deemed to be included in, this Agreement),
any election by the Company to measure any financial liability using fair value
(as permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.

Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.


-61-

--------------------------------------------------------------------------------





Section 22.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6.    Governing Law. This Agreement and the Notes shall be construed
and enforced in accordance with, and the rights of the parties shall be governed
by, the law of the State of New York excluding choice‑of‑law principles of the
law of such State that would permit the application of the laws of a
jurisdiction other than such State.

Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
and each holder of a Note irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to any Note Document. To the fullest extent permitted by applicable law, the
Company and each holder of a Note irrevocably waive and agree not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.
(b)    The Company and each holder of a Note agree, to the fullest extent
permitted by applicable law, that a final judgment in any suit, action or
proceeding of the nature referred to in Section 22.7(a) brought in any such
court shall be conclusive and binding upon it subject to rights of appeal, as
the case may be, and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which it or any of its assets is or may be subject) by a suit upon such
judgment.
(c)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered, certified mail,
priority or express (or any substantially similar form of mail), postage
prepaid, return receipt or delivery confirmation requested, to it at its address
specified in Section 18 or at such other address of which such holder shall then
have been notified pursuant to said Section. The Company agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
(d)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.


-62-

--------------------------------------------------------------------------------




(e)    The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, each other Note Document or any other document
executed in connection herewith or therewith.

Section 22.8.    Transaction References. The Company agrees that Prudential may
(i) refer to its role in originating the purchase of the Notes from the Company
and establishing the Facility, as well as the identity of the Company and the
aggregate principal amount and issue date of the Notes and the maximum aggregate
principal amount of the Shelf Notes and the date on which the Facility was
established, on its internet site or in marketing materials, press releases,
published “tombstone” announcements or any other print or electronic medium and
(ii) display the Company’s corporate logo in conjunction with any such
reference.
* * * * *

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.
Very truly yours,
MGP Ingredients, Inc.


By: /s/ Thomas K. Pigott
Name: Thomas K. Pigott        
Title: CFO




-63-

--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date hereof.
PGIM, INC.


By:    /s/ Brien Davis            
Vice President


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By:    /s/ Brien Davis            

    Vice President


THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.
By: Prudential Investment Management Japan Co., Ltd., as Investment Manager
By: PGIM, Inc., as Sub-Adviser


By:    /s/ Brien Davis            

    Vice President


PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
By: PGIM, Inc., as investment manager


By:    /s/ Brien Davis            

    Vice President


Signature Page to Note Purchase and Private Shelf Agreement

--------------------------------------------------------------------------------





DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acceptance” is defined in Section 2.2(f).
“Acceptance Day” is defined in Section 2.2(f).
“Acceptance Window” means, with respect to any interest rate quotes provided by
Prudential pursuant to Section 2.2(e), the time period designated by Prudential
during which the Company may elect to accept such interest rate quotes as to not
less than $10,000,000 in aggregate principal amount of Shelf Notes specified in
the related Request for Purchase.
“Accepted Note” is defined in Section 2.2(f).
“Acquisition” means (a) the acquisition of a Controlling Equity Interest in
another Person, whether by purchase of such Equity Interest, the exercise of an
option or warrant for, or conversion of securities into, such Equity Interest,
or otherwise, in each case causing any Person to become a Subsidiary, (b) the
acquisition of assets of another Person (other than the Company or a Subsidiary)
which constitute all or substantially all of the assets of such Person or of a
line or lines of business conducted by such Person, or (c) a merger or
consolidation or any other combination with another Person (other than the
Company or a Subsidiary); provided that the Company or a Subsidiary (after
giving effect to such merger, consolidation or other combination) is the
survivor.
“Additional Covenants” means any affirmative or negative covenant or any
mandatory prepayment provision or any similar restriction or provision
applicable to the Company or any Subsidiary (regardless of whether such
provision is labeled or otherwise characterized as a covenant) the subject
matter of which either (a) is similar to that of any covenant in Section 7, 9 or
10 of this Agreement, or related definitions in Schedule A of this Agreement,
but contains one or more percentages, amounts or formulas that is more
restrictive than those set forth herein or more beneficial to the holder or
holders of the Indebtedness created or evidenced by the document in which such
covenant or similar restriction is contained (and such covenant or similar
restriction shall be deemed an Additional Covenant only to the extent that it is
more restrictive or more beneficial) or (b) is different from the subject matter
of any covenant in Section 7, 9 or 10 of this Agreement, or related definitions
in Schedule A of this Agreement or is different from the subject matter of any
prepayment provision in Section 8.3.
“Additional Defaults” means any provision contained in any document or
instrument creating or evidencing Indebtedness of the Company or any Subsidiary
which permits the holder or holders of Indebtedness to accelerate (with the
passage of time or giving of notice or both) the maturity thereof or otherwise
requires the Company or any Subsidiary to purchase such Indebtedness prior to
the stated maturity thereof and which either (i) is similar to any Default or
Event of Default contained in Section 11 of this Agreement, or related
definitions in Schedule A of this Agreement, but contains one or more
percentages, amounts or formulas that is more restrictive or has a shorter grace
period than those set forth herein or is more beneficial to the holders of such
other Indebtedness


A-1

--------------------------------------------------------------------------------




(and such provision shall be deemed an Additional Default only to the extent
that it is more restrictive, has a shorter grace period or is more beneficial)
or (ii) is different from the subject matter of any Default or Event of Default
contained in Section 11 of this Agreement, or related definitions in Schedule A
of this Agreement.
“Affiliate” means, at any time, (a) with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, (b) with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests
and (c) with respect to Prudential, shall include any managed account,
investment fund or other vehicle for which Prudential or any Prudential
Affiliate acts as investment advisor or portfolio manager. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.
“Agreement” means this Note Purchase and Private Shelf Agreement, including all
Schedules attached hereto.
“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Authorized Officer” means (i) in the case of the Company, its chief executive
officer, its chief financial officer, any other Person authorized by the Company
to act on behalf of the Company and designated as an “Authorized Officer” of the
Company in Schedule C attached hereto or any other Person authorized by the
Company to act on behalf of the Company and designated as an “Authorized
Officer” of the Company for the purpose of this Agreement in an Officer’s
Certificate executed by the Company’s chief executive officer or chief financial
officer and delivered to Prudential, and (ii) in the case of Prudential, any
officer of Prudential designated as its “Authorized Officer” in Schedule C or
any officer of Prudential designated as its “Authorized Officer” for the purpose
of this Agreement in a certificate executed by one of its Authorized Officers or
a lawyer in its law department. Any action taken under this Agreement on behalf
of the Company by any individual who on or after the date of this Agreement
shall have been an Authorized Officer of the Company and whom Prudential in good
faith believes to be an Authorized Officer of the Company at the time of such
action shall be binding on the Company even though such individual shall have
ceased to be an Authorized Officer of the Company, and any action taken under
this Agreement on behalf of Prudential by any individual who on or after the
date of this Agreement shall have been


A-2

--------------------------------------------------------------------------------




an Authorized Officer of Prudential and whom the Company in good faith believes
to be an Authorized Officer of Prudential at the time of such action shall be
binding on Prudential even though such individual shall have ceased to be an
Authorized Officer of Prudential.
“Available Facility Amount” is defined in Section 2.2(a).
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).
“Bunge Agreements” means, collectively, (a) that certain Grain Supply Agreement
dated as of January 1, 2015, by and between MGPI of Indiana, LLC and
Consolidated Grain and Barge and (b) that certain Grain Supply Agreement dated
as of December 22, 2014, by and between MGPI Processing and Bunge Milling, Inc.,
in each case as amended from time to time and together with any replacements
thereof.
“Business Day” means (a) for the purposes of Section 8.7 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, (b) for the purpose of Section 2.2
only, a day on which Prudential is open for business, and (c) for the purposes
of any other provision of this Agreement, any day other than a Saturday, a
Sunday or a day on which commercial banks in New York, New York or Dallas, Texas
are required or authorized to be closed.
“Cancellation Date” is defined in Section 2.2(h)(iv).
“Cancellation Fee” is defined in Section 2.2(h)(iv).
“Capital Expenditures” means for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Consolidated Group that are (or would be) set forth on a consolidated statement
of cash flows of the Consolidated Group for such period prepared in accordance
with GAAP and (b) Capital Lease Obligations incurred by the Consolidated Group
during such period; provided, that Capital Expenditures shall not include (i)
expenditures that constitute Acquisitions permitted hereunder, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment but only to the extent that the gross amount of such purchase
price is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, or (iii) expenditures made in connection
with the replacement, substitution, restoration or repair of assets to the
extent financed with (x) insurance proceeds paid on account of the loss or
damage to the assets being replaced, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced.


A-3

--------------------------------------------------------------------------------




“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Capital Lease Obligations” of any Person means all obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Change of Control” means any event or series of events by which:
(a) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) other than
the Permitted Investors becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group” shall
be deemed to have “beneficial ownership” of all Equity Interests that such
“person” or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of more than 40% of the Equity Interests of the Company
entitled to vote in the election of members of the board of directors (or
equivalent governing body) of the Company or (ii) during any period of 12
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Company cease to be composed of individuals (x)
who were members of that board or equivalent governing body on the first day of
such period, (y) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (x) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (z) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (x) and (y) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; or
(b) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness of any Note Party in excess of $10,000,000 any “change in
control” or similar provision (as set forth in the indenture, agreement or other
evidence of such Indebtedness) obligating the Company or any of its Subsidiaries
to repurchase, redeem or repay all or any part of the Indebtedness provided for
therein.
“CISADA” is defined in Section 5.16(a).
“Closing” is defined in Section 3.1.
“Closing Day” means, with respect to the Series A Notes, the Series A Closing
Day and, with respect to any Accepted Note, the Business Day specified for the
closing of the purchase and sale of such Accepted Note in the Confirmation of
Acceptance for such Accepted Note, provided that (a) if the Company and the
Purchaser which is obligated to purchase such Accepted Note agree on an earlier
Business Day for such closing, the “Closing Day” for such Accepted Note shall be
such earlier Business Day, and (b) if the closing of the purchase and sale of
such Accepted Note is rescheduled pursuant to Section 3.3, the Closing Day for
such Accepted Note, for all purposes of


A-4

--------------------------------------------------------------------------------




this Agreement except references to “original Closing Day” in Section
2.2(h)(iii), shall mean the Rescheduled Closing Day with respect to such
Accepted Note.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Collateral” means, collectively, all property of any Note Party or any other
Person on which a Lien has been granted as security for all or any portion of
the Note Obligations.
“Collateral Agent” means Wells Fargo Bank, National Association, in its capacity
as collateral agent for the benefit of the holders of Notes, and its successors
and assigns in such capacity as provided under the Intercreditor Agreement.
“Commitment Letter” means the letter agreement dated as of July 6, 2017, between
the Company and Prudential.
“Company” is defined in the preamble to this Agreement.
“Confidential Information” is defined in Section 20.
“Confirmation of Acceptance” is defined in Section 2.2(f).
“Consolidated EBITDA” means, for the Consolidated Group for any period, the sum
of (a) Consolidated Net Income for such period, plus (b) to the extent deducted
in arriving at Consolidated Net Income for such period, (i) income taxes
(whether federal, state, local or otherwise), (ii) Consolidated Interest
Expense, (iii) depreciation and amortization determined on a consolidated basis
in accordance with GAAP for such period and (iv) other non-cash charges (except
to the extent that such non-cash charges are reserved for cash charges to be
taken in the future), minus (c) to the extent included in determining
Consolidated Net Income for such period, non-cash gains or non-cash items
increasing Consolidated Net Income.
“Consolidated Fixed Charge Coverage Ratio” means, for any period of four
consecutive fiscal quarters of the Company, the ratio of (a) the remainder of
(i) Consolidated EBITDA for such period minus (ii) dividends and distributions
by the Company to its shareholders during such period (excluding any dividends
paid from any pre-merger dividends or any merger, equity cancellation or other
consideration received by MGPI Processing in connection with the disposition or
cancellation of its Equity Interests in ICP during the period in which such
dividends are paid by the Company to its shareholders), minus (iii) income taxes
(whether federal, state, local or otherwise) paid in cash during such period,
minus (iv) Capital Expenditures during such period (excluding Capital
Expenditures constituting payments in respect of capital leases and Capital
Expenditures financed by Indebtedness permitted under Section 10.2(d)), minus
(v) share repurchases or other acquisition or retirement of any of the Company’s
Equity Interests or any security convertible into or exchangeable for any of the
Company’s Equity Interests (in each case excluding share repurchases and other
acquisitions of stock of the Company or securities convertible therefor required
to be purchased pursuant to employee stock compensation plans consistent with
the plans in effect on the Series A Closing Day in an aggregate amount not to
exceed (x) $7,500,000 in any period other


A-5

--------------------------------------------------------------------------------




than the 2019 fiscal year, or (y) $14,200,000 in the 2019 fiscal year) to (b)
Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges” means for the Consolidated Group for any period,
the sum (without duplication) of (a) Consolidated Interest Expense for such
period, and (b) scheduled principal payments of Consolidated Funded Indebtedness
(other than the loans outstanding under the Credit Agreement) during such
period.
“Consolidated Funded Indebtedness” means, as of any date of determination, all
outstanding liabilities for borrowed money and other interest-bearing
liabilities of the Consolidated Group outstanding on such date, including,
without limitation, (a) all obligations evidenced by bonds, debentures, loan
agreements, notes or other similar agreements or instruments, (b) all Capital
Lease Obligations and purchase money indebtedness, (c) all obligations,
contingent or otherwise, in respect of drawn letters of credit, acceptances or
similar extensions of credit, (d) all obligations, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Equity Interests of
such Person (other than stock of the Company required to be purchased pursuant
to employee stock compensation plans consistent with the plans in effect on the
Series A Closing Day) and (e) Guarantees of Indebtedness of any of the foregoing
types described in clauses (a) through (d) of this definition, after eliminating
all off-setting debits and credits between members of the Consolidated Group and
all other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Consolidated Group in accordance with
GAAP.
“Consolidated Group” means, collectively, the Company and its Subsidiaries.
“Consolidated Interest Expense” means, for the Consolidated Group for any period
determined on a consolidated basis in accordance with GAAP, total interest
expense (including the interest component of any payments in respect of Capital
Lease Obligations and the net payment obligations pursuant to Swap Contracts
pertaining to interest rate transactions) during such period.
“Consolidated Leverage Ratio” means, as of the date of computation thereof, the
ratio of (a) Consolidated Funded Indebtedness (determined as at such date) to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Company most recently ended on or prior to such date; provided, that, during
any period that includes any Material Acquisition or a Material Disposition, the
calculation of Consolidated EBITDA shall be made on a historical Pro Forma Basis
with respect to that portion of the applicable measurement period that occurred
prior to the consummation of such transaction in accordance with the following
sentence. For each period of four fiscal quarters ending next following the date
of any Material Acquisition or Material Disposition consummated after the date
of this Agreement, for purposes of determining the Consolidated Leverage Ratio,
the consolidated results of operations of the Consolidated Group shall include
the results of operations of the Person or assets subject to such Material
Acquisition or exclude the results of operations of the Person or assets subject
to such Material Disposition, as the case may be, on a historical Pro Forma
Basis to the extent information in sufficient detail concerning such historical
results of such Person or assets is reasonably available, and which amounts
shall include only adjustments reasonably satisfactory to the Required Holders.


A-6

--------------------------------------------------------------------------------




“Consolidated Net Income” means, for any period, the net income (or loss) of the
Consolidated Group for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent otherwise included
therein) (a) any extraordinary gains or losses, (b) any gains attributable to a
sale of assets (other than inventory sold in the ordinary course of business) or
the write-up of assets and non-cash losses attributable to the impairment of any
intangible asset, (c) any Equity Interest of any member of the Consolidated
Group in the unremitted earnings of any Person that is not a Subsidiary and (d)
except to the extent included pursuant to the last sentence in the definition of
“Consolidated Leverage Ratio”, any income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary of or is merged into or consolidated with a
member of the Consolidated Group or the date that such Person’s assets are
acquired by a member of the Consolidated Group.
“Control Event” means:
(a)    the execution by any Note Party or their respective Affiliates of any
agreement or letter of intent with respect to any proposed transaction or event
or series of transactions or events which, individually or in the aggregate, may
reasonably be expected to result in a Change of Control,
(b)    the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change of Control, or
(c)    the making of any written offer by any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of this Agreement) or related persons constituting a group (as such term is used
in Rule 13d-5 under the Exchange Act as in effect on the date of this Agreement)
to the holders of the Equity Interests of the Company, which offer, if accepted
by the requisite number of holders, would result in a Change of Control.
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Credit Agreement” means the Credit Agreement dated as of the date of this
Agreement, by and between the Company and the Credit Agreement Lenders, as the
same may be amended, restated, supplemented, replaced, refinanced or otherwise
modified from time to time.
“Credit Agreement Lenders” means the lenders from time to time party to the
Credit Agreement.
“Credit Agreement Obligations” means the “Obligations” as defined in the Credit
Agreement.


A-7

--------------------------------------------------------------------------------




“Credit Documents” means the Credit Agreement, the Security Documents, the
Intercreditor Agreement and all documents, instruments and agreements delivered
in connection with the foregoing.
“Customer Owned Inventory” means inventory owned by a customer of the Company or
any of its Subsidiaries and with respect to which the Company or any of its
Subsidiaries is acting as a bailee or the like or is otherwise storing or
disposing of such inventory at the request of or for the benefit of such
customer or its assignee, including any lender to such customer, in each case so
long as such inventory is owned by such customer.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that rate of interest per annum that is the greater of (a)
2.00% above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (b) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank in New York, New York as its “base” or “prime” rate.
“Delayed Delivery Fee” is defined in Section 2.2(h)(iii).
“Disclosure Documents” is defined in Section 5.3.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any note or accounts receivable or any rights and claims
associated therewith.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Eligible Investments” means:
(a)    direct obligations of, or obligations the timely payment of principal or
interest of which are fully and unconditionally guaranteed by the United States
of America or any agency thereof;
(b)    obligations of any corporation organized under the laws of any state of
the United States of America or under the laws of any other nation, payable in
the United States of America, expressed to mature not later than 270 days
following the date of issuance thereof and having one of the two highest ratings
obtainable from either S&P Global Ratings, a division of S&P Global, Inc.
(“S&P”), or Moody’s Investor’s Services, Inc. (“Moody’s”);
(c)    interest bearing demand or time deposits or certificates of deposit
maturing within one year from the date of issuance thereof and issued by a bank
or trust company organized under the laws of the United States or of any state
thereof having capital surplus and undivided profits aggregating at least
$1,000,000,000 and being rated “A” or better by S&P or “A” or better by Moody’s;


A-8

--------------------------------------------------------------------------------




(d)    deposit accounts maintained with any bank that satisfies the criteria in
clause (c) above or any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such bank is
insured by the Federal Deposit Insurance Corporation; and
(e)    any other investments expressly approved in writing by the Required
Holders.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” means as to any Person, all capital stock, partnership
interests, membership interests, beneficial interests in a trust or other
indicia of equity rights issued by such Person from time to time, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.
“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement dated as of March 21, 2016, by and among the Company, certain
Subsidiaries party thereto, as borrowers, Wells Fargo Bank, National
Association, as administrative agent, and the lenders from time to time party
thereto.


A-9

--------------------------------------------------------------------------------




“Existing Supply Agreements” means, collectively, (a) each Bunge Agreement and
(b) that certain Supply Agreement dated July 10, 2015, by and between Ardent
Mills, LLC and MGPI Processing, as amended from time to time and together with
any replacements thereof.
“Facility” is defined in Section 2.2(a).
“Family Trust” means, in respect of any individual, any trust for the exclusive
benefit of such individual, his/her spouse and lineal descendants, so long as
such individual has the exclusive right to control such trust.
“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America. Notwithstanding anything in this Agreement
to the contrary, any lease that would have been accounted for as an operating
lease on a balance sheet of such Person prepared in conformity with GAAP as in
effect on the date of this Agreement shall be deemed not to be a Capital Lease.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.


A-10

--------------------------------------------------------------------------------




“Guarantor” means each Subsidiary that is a party to the Subsidiary Guaranty
Agreement and any other Person that Guarantees the Note Obligations.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Guaranty Agreements” means, collectively, the Subsidiary Guaranty Agreement and
all other agreements pursuant to which any other Person guarantees all or any
portion of the Note Obligations.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note or Notes whose duration (as determined by Prudential) most
closely matches the duration of such Accepted Note.


A-11

--------------------------------------------------------------------------------




“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“Hostile Tender Offer” means, with respect to the use of proceeds of any Note,
any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.
“ICM Lease” means that certain Equipment Lease Agreement dated as of August 16,
2017, between MGPI Processing, as lessor, and ICM, Inc., as lessee.
“ICP” means Illinois Corn Processing, LLC, a Delaware limited liability company.
“INHAM Exemption” is defined in Section 6.2(e).
“Incremental Equivalent Debt” is defined in Section 10.2(k).
“Indebtedness” with respect to any Person means, at any time, without
duplication,
(a) all obligations of such Person for borrowed money;
(b) all obligations of such Person evidenced by bonds, debentures, loan
agreements, notes or other similar agreements or instruments;
(c) all obligations of such Person in respect of the deferred purchase price of
property or services (other than current trade payables incurred in the ordinary
course of business);
(d) all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person;
(e) all Capital Lease Obligations of such Person;
(f) all obligations, contingent or otherwise, of such Person in respect of
letters of credit, acceptances or similar extensions of credit;
(g) all Guarantees of such Person of the type of Indebtedness described in
clauses (a) through (f) above;


A-12

--------------------------------------------------------------------------------




(h) all Indebtedness of a third party secured by any Lien on property owned by
such Person, whether or not such Indebtedness has been assumed by such Person;
(i) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any Equity Interests of such
Person;
(j) all Off-Balance Sheet Liabilities; and
(k) the Swap Termination Value under any Swap Contract of such Person.
The Indebtedness of any Person shall include the Indebtedness of any partnership
or joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness or applicable law
provide that such Person is not liable therefor.
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5.00% of
the aggregate principal amount of the Notes of any Series then outstanding, (c)
any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.
“Intercreditor Agreement” means the Collateral Agency and Intercreditor
Agreement dated as of the date of this Agreement, in form and substance
reasonably satisfactory to the Purchasers, by and among the Senior Lenders, the
holders of Notes and the Collateral Agent, and acknowledged by the Note Parties.
“Investment” is defined in Section 10.6.
“IRB Property” has the meaning given to such term in the definition of Permitted
IRB Financings.
“Issuance Period” is defined in Section 2.2(b).
“Lien” means any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing). For the avoidance of doubt, a Lien shall not include any
owner’s, bailor’s or similar interest with respect to any Customer Owned
Inventory.
“Make-Whole Amount” is defined in Section 8.7.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.


A-13

--------------------------------------------------------------------------------




“Material Acquisition” means any Acquisition or series of related Acquisitions
consummated after the date of this Agreement involving aggregate consideration
with a fair market value in excess of $10,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of any Note Party to
perform any of its obligations under any of the Note Documents, (c) any rights
and remedies of any holder of a Note or the Collateral Agent under any Note
Document, or (d) the legality, validity or enforceability of any of the Note
Documents.
“Material Contracts” means (any contract or other agreement (other than the Note
Documents and any documents or agreements pertaining to any Indebtedness
permitted by Sections 10.2(i) or (k), whether written or oral, to which any Note
Party is a party that involves payments in an aggregate amount of more than
$25,000,000 or as to which the breach, nonperformance, cancellation or failure
to renew by any party thereto would have a Material Adverse Effect, (b) as of
the Series A Closing Day, (i) each Existing Supply Agreement and (ii) that
certain Distillate Supply Agreement dated as of July 1, 2013 between Diageo
Americas Supply, Inc. and MGPI of Indiana, LLC and (c) after the Series A
Closing Day, each agreement described in clause (b) above, if then in effect,
together with any amendments, restatements or other modifications thereof
entered into after the Series A Closing Day.
“Material Credit Facility” means, as to the Company and its Subsidiaries,
(a)    the Credit Agreement, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof; and
(b)    any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of this Agreement by the Company or any
Subsidiary, or in respect of which the Company or any Subsidiary is an obligor
or otherwise provides a Guaranty or other credit support (“Credit Facility”), in
a principal amount outstanding or available for borrowing equal to or greater
than $10,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency); and if no Credit Facility or Credit
Facilities equal or exceed such amounts, then the largest Credit Facility shall
be deemed to be a Material Credit Facility.
“Maturity Date” is defined in the first paragraph of each Note.
“Material Disposition” means any Disposition or series of related Dispositions
consummated after the date of this Agreement involving aggregate consideration
with a fair market value in excess of $1,000,000.
“MGPI Processing” means MGPI Processing, Inc., a Kansas corporation.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).


A-14

--------------------------------------------------------------------------------




“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.
“Note Documents” means this Agreement, the Notes, the Guaranty Agreements, the
Intercreditor Agreement, the Security Documents and all other documents now or
hereafter executed and delivered by or on behalf of a Note Party pursuant to or
in connection with any of the foregoing or any of the transactions contemplated
hereby, and any and all amendments, supplements and other modifications to any
of the foregoing.
“Note Obligations” means, collectively, all Indebtedness evidenced by the Notes
and all present and future Indebtedness, liabilities and obligations (including
indemnities), and renewals, increases and extensions thereof, or any part
thereof, now or in the future owed to any Purchaser or any holder of any Note by
any Note Party under any Note Document, together with all interest accruing
thereon (including any interest accruing after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to any Note Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), the Make-Whole Amount
with respect to any Note, fees, costs and expenses (including all attorney’s
fees and expenses incurred in the enforcement or collection thereof) payable
under the Note Documents or in connection with the protection of rights or
exercise of remedies under the Note Documents.
“Note Parties” means, collectively, the Company and the Guarantors.
“Notes” is defined in Section 1.2.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Off-Balance Sheet Liabilities” of any Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions which do not create a liability on the balance sheet
of such Person, (c) any liability of such Person under any so-called “synthetic”
lease transaction or (d) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.


A-15

--------------------------------------------------------------------------------




“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Acquisition” means any Acquisition by any Note Party; provided, that:
(a)    no Default or Event of Default shall have occurred and be continuing
either before or after giving effect to such Acquisition and any Indebtedness
incurred in connection therewith;
(b)    the total cash and noncash consideration (including the fair market value
of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earn-outs and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under non-compete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
reserves for liabilities with respect thereto and all assumptions of debt,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Company and its Subsidiaries for any such Acquisition, when aggregated
with the total cash and non-cash consideration paid by or on behalf of the
Company and its Subsidiaries for all other Acquisitions made by the Company and
its Subsidiaries, shall not exceed $100,000,000 in any fiscal year;
(c)    such Acquisition is not a “hostile” acquisition and, if required by
applicable law, has been approved by the board of directors and/or shareholders
(or comparable persons or groups) of the applicable Note Party and the Person to
be (or whose assets are to be) acquired;
(d)    the lines of business of the Person to be so acquired are permitted
pursuant to Section 10.4 or, in the case of an Acquisition of assets, the assets
acquired are useful in the business of the Company and its Subsidiaries as
conducted immediately prior to such Acquisition;
(e)    all of the requirements set forth in Section 9.7 are satisfied;
(f)    the Consolidated Leverage Ratio calculated on a Pro Forma Basis (as of
the closing date of the Acquisition after giving effect thereto) shall be no
greater than 2.75 to 1.00; and
(g)    in the case of a Material Acquisition, at least five Business Days before
the date on which any such Acquisition is to be consummated, the Company has
delivered to each holder of a Note (i) a certificate from a Responsible Officer
of the Company, in form and substance reasonably satisfactory to the Required
Holders, (A) certifying that all of the requirements set forth in clauses (a)
through (f) have been satisfied or will be satisfied on or prior to the
consummation of such Acquisition and (B) certifying and attaching copies of
Permitted Acquisition Documents, which shall be in form and substance reasonably
satisfactory to the Required Holders, and (ii) if requested by the Required
Holders, a due diligence package relative to the proposed Acquisition, including
forecasted balance sheets, profit and loss statements, and cash flow statements
of the Person or assets to be acquired, all prepared on a basis consistent with
such Person’s (or assets’) historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions for the
one year period following the date of the proposed Acquisition, on a quarter


A-16

--------------------------------------------------------------------------------




by quarter basis), in form and substance (including as to scope and underlying
assumptions) reasonably satisfactory to the Required Holders.
“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by any Note Party, final copies or substantially final drafts if not executed at
the required time of delivery of the purchase agreement, sale agreement, merger
agreement or other agreement evidencing such Acquisition and each other document
executed, delivered, contemplated by or prepared in connection therewith and any
amendment, modification or supplement to any of the foregoing.
“Permitted Encumbrances” means, collectively, (a) Liens imposed by law for
taxes, assessments or governmental charges or levies on property not yet due or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP,
(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law created in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP, (c) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations, (d)
deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business, (e) judgment and
attachment liens not giving rise to an Event of Default, (f) customary Liens and
rights of setoff upon deposits in favor of depository institutions and Liens of
a collecting bank on payment items in the course of collection, in each case
except to the extent required to be waived or subordinated pursuant to a control
agreement or subordination agreement in favor of the Collateral Agent required
to be executed and delivered pursuant to this Agreement, (g) any interest of
title of a lessor under, and Liens arising from precautionary Uniform Commercial
Code financing statements (or equivalent filings, registrations or agreements)
relating to, leases permitted by this Agreement, and (h) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Company or any Subsidiary; provided, that the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness or any leasing or
subleasing of real property that is not approved in advance in writing by the
Required Holders.
“Permitted Investors” means any of (a) Karen Seaberg, (b) Richard B. Cray and
(c) Laidacker M. Seaberg, or any Family Trust of such Persons.
“Permitted IRB Financings” means financings, in an aggregate principal amount
outstanding at any time not to exceed $10,000,000, in the nature of industrial
revenue bonds or the like issued by a state, county, municipality or similar
political subdivision or an industrial revenue authority or similar issuer in
connection with the acquisition, construction, installation and/or equipping of
land or real property improvements and/or personal property located thereon to
be used in the manufacture or storage of whiskey, including but not limited to
whiskey maturation warehouses or similar facilities and barrels to fill such
warehouses or similar facilities, but excluding


A-17

--------------------------------------------------------------------------------




whiskey distillate stored in such barrels (collectively, the “IRB Property”),
and whereby the Company or one of its Subsidiaries may transfer all or a portion
of such IRB Property to the issuer of such bonds (whether pursuant to a sale or
a lease) and whereby, in such event, the Company or such Subsidiary, as
applicable shall lease back or otherwise acquire from such issuer a leasehold or
similar interest in such IRB Property. Notwithstanding the foregoing, no such
financing shall constitute a Permitted IRB Financing if the real property
subject to such financing was acquired by the Company or a Subsidiary more than
one year before the issuance of the industrial revenue bonds related to such
real property.
“Permitted Real Estate” means real estate owned by the Company or one or more of
its Subsidiaries and located at or near: 16 Kansas Avenue, Kansas City, Kansas;
10 Berger Avenue, Kansas City, Kansas; 101 Commercial Street, Atchison, Kansas;
and 68, 72, 84, 102 and 108 Ridge Avenue, Greendale, Indiana.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person (whether with the same or different lenders);
provided, that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, restructured, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon, (b) such modification, refinancing, refunding, renewal,
replacement or extension has a final maturity date equal to or later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended, (c) other than
with respect to a Permitted Refinancing in respect of Indebtedness permitted
pursuant to Section 10.2(i), at the time thereof, no Default or Event of Default
shall have occurred and be continuing, (d) if such Indebtedness being modified,
refinanced, refunded, renewed or extended is secured, the terms and conditions
relating to collateral of any such modified, refinanced, refunded, renewed or
extended Indebtedness, taken as a whole, are not materially less favorable to
the Note Parties or the holders of the Notes than the terms and conditions with
respect to the collateral for the Indebtedness being modified, refinanced,
refunded, renewed or extended, taken as a whole (and the Liens on any Collateral
securing any such modified, refinanced, refunded, renewed or extended
Indebtedness shall have the same (or lesser) priority relative to the Liens on
the Collateral securing the Note Obligations), (e) the terms and conditions
(excluding any amortization, collateral, subordination, pricing, fees, rate
floors, discounts, premiums and optional prepayment or redemption terms) of any
such modified, refinanced, refunded, renewed or extended Indebtedness, taken as
a whole, shall not be materially less favorable to the Note Parties than the
Indebtedness being modified, refinanced, refunded, renewed or extended, except
for covenants or other provisions applicable only to periods after the Maturity
Date of all Notes then outstanding (f) such modification, refinancing,
refunding, renewal or extension is incurred by the Person who is the obligor on
the Indebtedness being modified, refinanced, refunded, renewed or extended, and
(g) if such Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended is subordinated in right of payment to the Note Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Note Obligations on terms (i) at least
as favorable (taken as a whole) (as reasonably determined by the Company) to the
holders of Notes as those contained in the documentation governing the


A-18

--------------------------------------------------------------------------------




Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, and such modification, refinancing, refunding, renewal, replacement or
extension is incurred by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
or (ii) otherwise reasonably acceptable to the Required Holders.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Pledge Agreement” means the Pledge Agreement dated as of the date of this
Agreement, made by each Note Party in favor of the Collateral Agent.
“Pro Forma Basis” means, with respect to compliance with any test hereunder for
an applicable period of measurement, for any Investment, Disposition, incurrence
or repayment of Indebtedness, Restricted Payment, discontinuance of operations
or any other event or action requiring or permitting such test to be calculated
on a “Pro Forma Basis”, the following shall be deemed to have occurred as of the
first day of the applicable period of measurement (as of the last date in the
case of a balance sheet item) in such test, in each case on a basis consistent
with Article 11 of Regulation S-X of the Exchange Act, as interpreted by the
Securities and Exchange Commission or otherwise as approved by the Required
Holders: (i) income statement items (whether positive or negative) attributable
to the property or person subject to such transaction, event or action (A) in
the case of a Disposition of all or substantially all Equity Interests in any
Subsidiary of the Company or any division, product line, or facility used for
operations of the Company or any of its Subsidiaries, shall be excluded, and (B)
in the case of a Permitted Acquisition or Investment, shall be included, (ii)
any Indebtedness which is retired shall be excluded and shall be deemed to have
been retired as of the first day of the applicable period of measurement, and
(iii) any Indebtedness incurred or assumed by the Company and its Subsidiaries
and if such indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Prudential” is defined in the addressee line to this Agreement.
“Prudential Affiliate” means any Affiliate of Prudential.
“PTE” is defined in Section 6.2(a).
“Purchaser” is defined in the addressee line to this Agreement.


A-19

--------------------------------------------------------------------------------




“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“QPAM Exemption” is defined in Section 6.2(d).
“Rate Lock Cancellation Fee” is defined in the Commitment Letter.
“Rate Lock Delayed Delivery Fee” is defined in the Commitment Letter.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Request for Purchase” is defined in Section 2.2(d).
“Required Holders” means, at any time on or after the Closing, the holders of at
least 50.1% in principal amount of the Notes at the time outstanding (exclusive
of Notes then owned by the Company or any of its Affiliates).
“Rescheduled Closing Day” is defined in Section 3.3.
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of any member of the Consolidated
Group now or hereafter outstanding, (b) any redemption, conversion, exchange,
retirement or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interest of any member of the Consolidated Group now
or hereafter outstanding, and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
Equity Interest of any member of the Consolidated Group now or hereafter
outstanding.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Security Agreement” means the Security Agreement dated as of the date of this
Agreement, made by each Note Party (including, without limitation, by any
joinder to the Security Agreement (in the form contemplated thereby)) in favor
of the Collateral Agent.
“Security Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each control agreement and any other agreement or instrument pursuant
to which any Note Party or any other Person grants or purports to grant a Lien
to secure all or any portion of the Note Obligations.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.


A-20

--------------------------------------------------------------------------------




“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the president, chief financial officer,
principal accounting officer, treasurer or comptroller of the Company.
“Series” is defined in Section 1.2.
“Series A Closing” is defined in Section 3.1.
“Series A Closing Day” is defined in Section 3.1.
“Series A Notes” is defined in Section 1.1.
“Series A Purchaser” is defined in the addressee line to this Agreement.
“Shelf Closing” means, with respect to any Series of Shelf Notes, the closing of
the sale and purchase of such Series of Shelf Notes.
“Shelf Notes” is defined in Section 1.2.
“Source” is defined in Section 6.2.
“Structuring Fee” is defined in Section 2.2(h)(i).
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
“Subsidiary Guarantor” means such Subsidiary that has executed and delivered a
Subsidiary Guaranty.
“Subsidiary Guaranty” is defined in Section 9.7(a).


A-21

--------------------------------------------------------------------------------




“Subsidiary Guaranty Agreement” means the Guaranty Agreement dated as of the
date of this Agreement, made by each Subsidiary Guarantor in favor of the
holders of Notes.
“Substitute Purchaser” is defined in Section 21.
“Super-Majority Holders” means at any time on or after the Closing, the holders
of at least 66-2/3% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts).
“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Economic Sanctions” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.


A-22

--------------------------------------------------------------------------------




“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.


A-23

--------------------------------------------------------------------------------





PURCHASER SCHEDULE
MGP Ingredients, Inc.
3.53% Senior Secured Notes due August 23, 2027


 
 
Aggregate Principal
Amount of Notes
to be Purchased




Note
Denomination
 
 
 
 
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
$10,000,000.00
$10,000,000.00
 
 
 
 
(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:
 
 
 
 
 
 
 
JPMorgan Chase Bank, NA
New York, NY
ABA No.: ############
 
 
 
Account Name: ############
Account No.: ############ (please do not include spaces)
 
 
 
 
 
 
 
Each such wire transfer shall set forth the name of the Company, a reference to
"3.53% Senior Secured Notes due August 23, 2027, Security No.############   and
the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.
 
 
 
 
 
 
(2)
Address for all communications and notices:
 
 
 
 
 
 
 
The Prudential Insurance Company of America
c/o Prudential Capital Group
2200 Ross Ave.
Suite 4100E
Dallas, TX 75201


Attention: Managing Director
cc: Vice President and Corporate Counsel
 
 
 
 
 
 
 


and for all notices relating solely to scheduled principal and interest payments
to:
 
 
 
 
 
 
 
The Prudential Insurance Company of America
c/o PGIM, Inc.
Prudential Tower
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102

Attention: PIM Private Accounting Processing Team
Email: Pim.Private.Accounting.Processing.Team@prudential.com
 
 
 
 
 
(3)
Address for Delivery of Notes:
 
 



B-1

--------------------------------------------------------------------------------




 
 
 
 
 
(a)
Send physical security by nationwide overnight delivery service to:
 
 
 
 
 
 
 
 
 
PGIM, Inc.
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102

Attention: Michael Iacono - Trade Management Manager
 
 
 
 
 
 
(b)
Send copy by email to:
 
 
 
 
 
 
 
 
 
Kimberly Perdue
kimberly.perdue@prudential.com
(214) ####-########


and


############@Prudential.com
 
 
 
 
 
 
(4)
Tax Identification No.: 22-1211670
 
 
 
 
 
 





B-2

--------------------------------------------------------------------------------





PURCHASER SCHEDULE


MGP Ingredients, Inc.
3.53% Senior Secured Notes due August 23, 2027




 
 
Aggregate Principal
Amount of Notes
to be Purchased




Note
Denomination
 
 
 
 
 
THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.
$8,850,000.00
$8,850,000.00
 
 
 
 
(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:
 
 
 
 
 
 
 
JPMorgan Chase Bank, NA
New York, NY
ABA No.: 021000021
 
 
 
Account Name: ############
Account No.: ############ (please do not include spaces)
 
 
 
 
 
 
 
Each such wire transfer shall set forth the name of the Company, a reference to
"3.53% Senior Secured Notes due August 23, 2027, Security No. ############, PPN:
############  and the due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made.
 
 
 
 
 
 
(2)
All payments, other than principal, interest or Make-Whole Amount, on account of
Notes held by such purchaser shall be made by wire transfer of immediately
available funds for credit to:


JPMorgan Chase Bank
New York, NY
ABA No. 021-000-021
Account No. 304199036
Account Name: Prudential International Insurance Service Co.


Each such wire transfer shall set forth the name of the Company, a reference to
"3.53% Senior Secured Notes due August 23, 2027, Security No. ############, PPN:
############ and the due date and application (e.g., type of fee) of the payment
being made.
 
 
 
 
 
 
(3)
Address for all communications and notices:


 
 
 
Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
2200 Ross Ave.
Suite 4100E
Dallas, TX 75201


Attention: Managing Director
cc: Vice President and Corporate Counsel
 
 
 
 
 
 



B-3

--------------------------------------------------------------------------------




 


and for all notices relating solely to scheduled principal and interest payments
to:
 
 
 
 
 
 
 
The Prudential Life Insurance Company, Ltd.
2-13-10, Nagatacho
Chiyoda-ku, Tokyo 100-0014, Japan


Attention: Kazuhito Ashizawa, Team Leader of Investment
       Administration Team
E-mail: ############@prudential.co.jp


and e-mail copy to:


Attention: Kohei Imamura, Manager of Investment
       Administration Team
E-mail: ############@prudential.co.jp
 
 
 
 
 
(4)
Address for Delivery of Notes:
 
 
 
 
 
 
 
(a)
Send physical security by nationwide overnight delivery service to:
 
 
 
 
 
 
 
 
 
PGIM, Inc.
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102

Attention: Michael Iacono - Trade Management Manager
 
 
 
 
 
 
(b)
Send copy by email to:
 
 
 
 
 
 
 
 
 
Kimberly Perdue
############@prudential.com
(214) ############


and


############@Prudential.com
 
 
 
 
 
 
(5)
Tax Identification No.: 98-0433392
 
 
 
 
 
 





B-4

--------------------------------------------------------------------------------






PURCHASER SCHEDULE


MGP Ingredients, Inc.
3.53% Senior Secured Notes due August 23, 2027


 
 
Aggregate Principal
Amount of Notes
to be Purchased




Note
Denomination
 
 
 
 
 
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
$1,150,000.00
$1,150,000.00
 
 
 
 
(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:
 
 
 
 
 
 
 
JPMorgan Chase Bank, NA
New York, NY
ABA No.: 021000021
 
 
 
Account Name: PRIAC - DC (Non-Trust) - Privates
Account No.: P86329 (please do not include spaces)
 
 
 
 
 
 
 
Each such wire transfer shall set forth the name of the Company, a reference to
"3.53% Senior Secured Notes due August 23, 2027, Security No. ############, PPN:
############ and the due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made.
 
 
 
 
 
 
(2)
Address for all communications and notices:
 
 
 
 
 
 
 
Prudential Retirement Insurance and Annuity Company
c/o Prudential Capital Group
2200 Ross Ave.
Suite 4100E
Dallas, TX 75201


Attention: Managing Director
cc: Vice President and Corporate Counsel
 
 
 
 
 
 
 


and for all notices relating solely to scheduled principal and interest payments
to:
 
 
 
 
 
 
 
Prudential Retirement Insurance and Annuity Company
c/o PGIM, Inc.
Prudential Tower
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102

Attention: PIM Private Accounting Processing Team
Email: Pim.Private.Accounting.Processing.Team@prudential.com
 
 
 
 
 
(3)
Address for Delivery of Notes:
 
 



B-5

--------------------------------------------------------------------------------




 
 
 
 
 
(a)
Send physical security by nationwide overnight delivery service to:
 
 
 
 
 
 
 
 
 
PGIM, Inc.
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102

Attention: Michael Iacono - Trade Management Manager
 
 
 
 
 
 
(b)
Send copy by email to:
 
 
 
 
 
 
 
 
 
Kimberly Perdue
############@prudential.com
############


and


Private.Disbursements@Prudential.com
 
 
 
 
 
 
(4)
Tax Identification No.: 06-1050034
 
 
 
 
 
 







B-6

--------------------------------------------------------------------------------






INFORMATION SCHEDULE
Authorized Officers for Prudential
 
PGIM, INC.
 
 
 
 
 
 
(1)
All payments to Prudential shall be made by wire transfer of immediately
available funds for credit to:
 
 
 
 
 
 
 
JPMorgan Chase Bank,
New York, NY
ABA No.: 021-000-021
Account No.: 304232491
Account Name: PIM Inc. - PCG
 
 
 
 
 
 
(2)
Address for all communications and notices:
 
 
 
 
 
 
 
PGIM, Inc.
c/o Prudential Capital Group
[Regional Office]


Attention: Managing Director


and for all notices relating solely to scheduled principal and interest payments
to:


PGIM, Inc.
Prudential Tower
655 Broad Street
14th Floor - South Tower
Newark, NJ 07102
Attention: PIM Private Accounting Processing Team
Email: ############@prudential.com
 
 
 
 
 
 
(3)
Tax Identification No.: 22-2540245
 
 
 
 
 
 
(4)
Authorized Officers:
 
 



Ric E. Abel
Managing Director
Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Telephone: (############
Facsimile: (214) 720-6297
 
Matthew A. Baker
Vice President
Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Telephone: ############
Facsimile: (214) 720-6222





Schedule C
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------




Ty Bowman
Vice President
Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Telephone: ############
Facsimile: (214) 720-6297
 
Julia B. Buthman
Managing Director
Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Telephone: ############
Facsimile: (214) 720-6299


Richard P. Carrell
Vice President
Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Telephone: ############
Facsimile: (214) 720-6297
 
Wendy A. Carlson
Managing Director
Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Telephone: ############
Facsimile: (214) 720-6297


Brien F. Davis
Vice President
Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Telephone: ############
Facsimile: (214) 720-6299


 
Christopher L. Halloran
Vice President
Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Telephone: ############
Facsimile: (214) 720-6222


Randall M. Kob
Managing Director
Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Telephone: ############
Facsimile: (214) 720-6201


 
Ingrida Soldatova
Vice President
Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Telephone: ############
Facsimile: (214) 720-6297


Brian E. Lemons
Vice President
Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Telephone: ############
Facsimile: (214) 720-6222


 
Brian N. Thomas
Managing Director
Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Telephone: ############
Facsimile: (214) 720-6222
Lauren L. Soulis
Vice President
Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Telephone: ############
Facsimile: (214) 720-6297


 
Ingrida Soldatova
Vice President
Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Telephone: ############
Facsimile: (214) 720-6297





C-2

--------------------------------------------------------------------------------




Brittany Braden
Vice President
Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201


Telephone: ############
Facsimile: (214) 720-6297


 
 
 
 
 
Authorized Officers for Company






Augustus Griffin
President
MGP Ingredients, Inc.
100 Commercial Street
PO Box 130
Atchison, KS 66002


Telephone: ############
Facsimile: (913) 360-5661








Thomas Pigott
Chief Financial Officer
MGP Ingredients, Inc.
100 Commercial Street
PO Box 130
Atchison, KS 66002


Telephone: ############
Facsimile: (913) 360-5661


 









C-3

--------------------------------------------------------------------------------






[FORM OF SERIES A NOTE]
MGP INGREDIENTS, INC.
3.53% Senior Secured Note, Series A, Due August 23, 2027
No. [_____]    [Date]
$[_______]    PPN ############
FOR VALUE RECEIVED, the undersigned, MGP INGREDIENTS, INC. (the “Company”), a
corporation organized and existing under the laws of the State of Kansas, hereby
promises to pay to [____________], or registered assigns, the principal sum of
[_____________________] DOLLARS (or so much thereof as shall not have been
prepaid) on August 23, 2027 (the “Maturity Date”), with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 3.53% per annum from the date hereof, payable quarterly,
on the 23rd day of August, November, February and May in each year, commencing
with the November next succeeding the date hereof and on the Maturity Date,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law, (x) on any overdue payment of interest and, (y) during
the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum (the “Default
Rate”) from time to time equal to the greater of (i) 5.53% or (ii) 2.00% over
the rate of interest publicly announced by JPMorgan Chase Bank, N.A. from time
to time in New York, New York as its “base” or “prime” rate, payable quarterly
as aforesaid (or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. in New York, New York or at such other place as the
Company shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Secured Notes (the “Notes”) issued
pursuant to the Note Purchase and Private Shelf Agreement dated as of August 23,
2017 (as from time to time amended, restated, supplemented, or otherwise
modified from time to time, the “Note Purchase Agreement”), by and among the
Company, PGIM, Inc. and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person


Schedule 1(a)
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------




in whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional and mandatory prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
This Note is guaranteed by the Guarantors and from time to time may be secured
pursuant to the Security Documents in accordance with the terms of the Note
Purchase Agreement.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
MGP INGREDIENTS, INC.


By ______________________________
Name:
Title:






1(a)-2

--------------------------------------------------------------------------------






[FORM OF SHELF NOTE]
MGP INGREDIENTS, INC.
[____]% Senior Secured Note, Series ___, Due [__________, ____]
No. [_____]    
PPN[______________]
ORIGINAL PRINCIPAL AMOUNT:
ORIGINAL ISSUE DATE:
INTEREST RATE:
INTEREST PAYMENT DATES:
FINAL MATURITY DATE:
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:
FOR VALUE RECEIVED, the undersigned, MGP INGREDIENTS, INC. (the “Company”), a
corporation organized and existing under the laws of the State of Kansas, hereby
promises to pay to [____________], or registered assigns, the principal sum of
[_____________________] DOLLARS [on the Final Maturity Date specified above (or
so much thereof as shall not have been prepaid),] [, payable on the Principal
Prepayment Dates and in the amounts specified above, and on the Final Maturity
Date specified above in an amount equal to the unpaid balance of the principal
hereof,] (the “Maturity Date”) with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the Interest
Rate per annum specified above, payable on each Interest Payment Date specified
above and on the Final Maturity Date specified above, commencing with the
Interest Payment Date next succeeding the date hereof and on the Maturity Date,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law, (x) on any overdue payment of interest and (y) during
the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum (the “Default
Rate”) from time to time equal to the greater of (i) 2% over the Interest Rate
specified above or (ii) 2% over the rate of interest publicly announced by
JPMorgan Chase Bank, N.A. from time to time in New York, New York as its “base”
or “prime” rate, payable on each Interest Payment Date as aforesaid (or, at the
option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. in New York, New York or at such other place as the
Company shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Secured Notes (the “Notes”) issued
pursuant to the Note Purchase and Private Shelf Agreement dated as of August 23,
2017 (as from time to time amended, restated, supplemented, or otherwise
modified from time to time, the “Note Purchase Agreement”), by and among the
Company, PGIM, Inc. and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6 of the Note Purchase Agreement.


Schedule 1(b)
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------




Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
[The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.] [This Note is [also] subject
to [optional] prepayment, in whole or from time to time in part, at the times
and on the terms specified in the Note Purchase Agreement, but not otherwise.]
[This Note is not subject to prepayment.]
This Note is guaranteed by the Guarantors and from time to time may be secured
pursuant to the Security Documents in accordance with the terms of the Note
Purchase Agreement.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
MGP INGREDIENTS, INC.


By ______________________________
Name:
Title:




1(b)-2

--------------------------------------------------------------------------------






[FORM OF REQUEST FOR PURCHASE]
MGP INGREDIENTS, INC.
Reference is made to the Note Purchase and Private Shelf Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of August 23, 2017, by and between MGP Ingredients, Inc.,
a Kansas corporation (the “Company”), on the one hand, and PGIM, Inc.
(“Prudential”) and each Prudential Affiliate which becomes party thereto, on the
other hand. Capitalized terms used and not otherwise defined herein shall have
the respective meanings specified in the Agreement.
Pursuant to Section 2.2(d) of the Agreement, the Company hereby makes the
following Request for Purchase:


1.
Aggregate principal amount of

the Shelf Notes covered hereby
(the “Notes”) ................... $__________




2.
Individual specifications of the Notes:



Principal
Amount
Final
Maturity
Date
Principal
Prepayment
Dates and
Amounts
Interest
Payment
Period




 
 


[___] in arrears



3.
Use of proceeds of the Notes:





4.
Proposed day for the closing of the purchase and sale of the Notes:





5.
The purchase price of the Notes is to be transferred to:



Name and Address
and ABA Routing
Number of

Number of Bank
Account











Schedule 2.2(d)
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------




6.    The Company certifies that (a) the representations and warranties
contained in Section 5 of the Agreement are true on and as of the date of this
Request for Purchase, (b) that there exists on the date of this Request for
Purchase no Event of Default or Default and (c) the Company will not use any
proceeds from such Notes for the purposes of financing a Hostile Tender Offer.
Dated:
MGP INGREDIENTS, INC.


By ______________________________
Authorized Officer






2.2(d)-2

--------------------------------------------------------------------------------






[FORM OF CONFIRMATION OF ACCEPTANCE]


Reference is made to the Note Purchase and Private Shelf Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of August 23, 2017, by and between MGP Ingredients, Inc.,
a Kansas corporation (the “Company”), on the one hand, and PGIM, Inc.
(“Prudential”) and each Prudential Affiliate which becomes party thereto, on the
other hand. Capitalized terms used and not otherwise defined herein shall have
the respective meanings specified in the Agreement.
Prudential or the Prudential Affiliate which is named below as a Purchaser of
Shelf Notes hereby confirms the representations as to such Shelf Notes set forth
in Section 6 of the Agreement, and agrees to be bound by the provisions of the
Agreement applicable to the Purchasers or holders of the Notes.
Pursuant to Section 2.2(f) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:
I.
Accepted Notes: Aggregate principal

amount $__________________


(A)
(a)    Name of Purchaser:

(b)    Principal amount:
(c)    Final maturity date:
(d)    Principal prepayment dates and amounts:
(e)    Interest rate:
(f)    Interest payment period:        [_______] in arrears
(g)    Payment and notice instructions:    As set forth on attached
Purchaser Schedule


(B)
(a)    Name of Purchaser:

(b)    Principal amount:
(c)    Final maturity date:
(d)    Principal prepayment dates and amounts:
(e)    Interest rate:
(f)    Interest payment period:        [_______] in arrears
(g)    Payment and notice instructions:    As set forth on attached
Purchaser Schedule


[(C), (D)…. same information as above.]




II.
Closing Day:





Schedule 2.2(f)
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------






MGP INGREDIENTS, INC.




By: ________________________________
Name: _____________________________
Title: ______________________________
Dated: _____________________________




[PGIM, INC.]






By ______________________________
Vice President




[PRUDENTIAL AFFILIATE]






By ______________________________
Vice President




[ATTACH PURCHASER SCHEDULES]






2.2(f)-2

--------------------------------------------------------------------------------






FORM OF OPINION OF SPECIAL COUNSEL
TO THE COMPANY
[See attached.]






Schedule 4.4(a)
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------






DISCLOSURE MATERIALS
None.




Schedule 5.3
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------






SUBSIDIARIES OF THE COMPANY AND
OWNERSHIP OF SUBSIDIARY STOCK




Name of Subsidiary
Authorized Shares
Number of Shares/
Units Issued
% of Outstanding
Shares/Units directly
owned by MGP
Ingredients, Inc.
Guarantor
MGPI Processing,
Inc., a Kansas corporation
common stock:
1,000 shares of
with no par value
1,000
100%
yes
 
preferred stock: 10 shares with par
value of $10.00
10
100%
 
MGPI Pipeline, Inc., a Kansas corporation
common stock:
100,000 shares with par value of $1.00
5,000 shares
100%
yes
MGPI of Indiana,
LLC, a Delaware limited liability company
membership units
single member
LLC
100%
yes
Thunderbird Real Estate Holdings, LLC, a Delaware limited liability company
membership units
single member LLC
100%
no



AFFILIATES
OF THE COMPANY
1.
To the Company's knowledge, Karen Seaberg owns over 10% of the common stock of
the Company (may include Persons controlled by Karen Seaberg).



2.
To the Company's knowledge, the following Persons own over 10% of the preferred
stock of the Company:



(a)    Karen Seaberg (including Persons controlled by Karen Seaberg)
(b)    Kansas University Endowment Association.
















Schedule 5.4
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------




OFFICERS AND DIRECTORS
OF THE COMPANY
Name
Position
Augustus C. Griffin
President, CEO and Director
Thomas K. Pigott
Vice President of Finance and CFO
David E. Rindom
Vice President and CAO
Lori Norlen
Corporate Secretary
David E. Dykstra
Vice President
Andrew P. Mansinne
Vice President
Michael R Buttshaw
Vice President
Stephen J. Glaser
Vice President
Karen L. Seaberg
Director
James L. Bareuther
Director
David J. Colo
Director
Terrence P. Dunn
Director
George W. Page, Jr.
Director
M. Jeannine Strandjord
Director
Daryl R. Schaller, Ph.D.
Director
Anthony P. Foglio
Director







-2-


Q:\PPGLawDallas\LEGAL\FORMS\Forms In Process\Note Purchase and Private Shelf
Agreement PPEP 2013 (2014-01-16) dr2.doc

--------------------------------------------------------------------------------






FINANCIAL STATEMENTS


MGP Ingredients, Inc. Form 10-Q for the fiscal quarter ended June 30, 2017


MGP Ingredients, Inc. Form 10-Q for the fiscal quarter ended March 31, 2017


MGP Ingredients, Inc. Form 10-K for the fiscal year ended December 31, 2016


MGP Ingredients, Inc. Form 10-K for the fiscal year ended December 31, 2015


MGP Ingredients, Inc. Form 10-K for the fiscal year ended December 31, 2014


All such financial statements are available online at:


http://www.mgpingredients.com (link For Investor)
and
https://www.sec.gov (ticker symbol MGPI)




Schedule 5.5
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------






MATERIAL CONTRACTS


1. Credit Agreement, dated as of August 23, 2017, between the Company and Wells
Fargo
Bank, National Association.


2. Grain Supply Agreement, dated December 22, 2014, between MGPI Processing,
Inc. and
Bunge Milling, Inc.


3. Grain Supply Agreement, dated January 1, 2015, between MGPI of Indiana, LLC
and
Consolidated Grain and Barge.


4. Supply Agreement, dated July 10, 2015 between Ardent Mills, LLC and MGPI
Processing, Inc.


5. Distillate Supply Agreement, dated July 1, 2013, between Diageo Americas
Supply, Inc.
and MGPI of Indiana, LLC.






Schedule 5.6
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------






EXISTING INDEBTEDNESS


1. Indebtedness outstanding under the Credit Agreement, dated as of August 23,
2017,
between the Company and Wells Fargo Bank, National Association, in an
outstanding
principal amount not to exceed $13.0 million.(1)


2. Indebtedness of MGPI Pipeline, Inc. due U.S. Bank National Association,
acting through
its division, U.S. Bank Equipment Finance. Outstanding principal balance:
approximately $2,086,752.81 as of August 11, 2017. Collateral: aircraft and
engines; see
related financing statements described in Schedule 10.3. The aircraft is owned
by MGPI
Pipeline, Inc. and is leased by it to MGPI Processing, Inc. Indebtedness
guaranteed by
the Company.


3. To the extent constituting Indebtedness, the obligations secured by or
related to the
equipment lease or purchase-money financing statements described in Schedule
10.3.


See Schedule 10.3 for a description of certain Liens existing on the closing
date of this
Agreement.


    










--------------------------
(1) This maximum principal amount is after giving effect to the disbursement of
the $20.0 million proceeds of Series A Notes on the Series A Closing Date and
the application of such funds by the Company to reduce indebtedness under the
Credit Agreement.




Schedule 5.15
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------






LABOR MATTERS


MGPI Processing, Inc.


Union:   United Food and Commercial Workers Local 74D
Contract Expiration:  08/31/19


MGPI of Indiana, LLC


Union:   United Food and Commercial Workers Local 13
Contract Expiration:  12/31/17




Schedule 5.20
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------






EXISTING PERMITTED INDEBTEDNESS


The Indebtedness described in paragraph numbers 2 and 3 of Schedule 5.15.






Schedule 10.2
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------






EXISTING LIENS


Liens evidenced by the UCC financing statements listed below:




1.
Debtor - MGP Ingredients, Inc.* (f/k/a MGPI Holdings, Inc.)



Jurisdiction
UCC Number
Filing Date
Secured Party
Collateral**
Kansas
6954606
2012-12-13
General Electric Capital Corporation
Equipment Lease Agreement No. 7665240-0002



*
See item no. 2 below (MGPI Processing, Inc.) for UCC financing statements filed
against MGP Ingredients, Inc. before it changed its name to MGPI Processing,
Inc.

 
**    See related UCC financing statement for complete collateral description


2.     Debtor - MGPI Processing, Inc. (f/k/a MGP Ingredients, Inc., Midwest
Grain Products, Inc.     and Midwest Solvents Company, Inc.)


Jurisdiction
UCC Number
Filing Date
Secured Party
Collateral*
Kansas
5729033 (originally filed against MGP Ingredients, Inc. as debtor)
2004-01-22
Winthrop Resources Corporation
Lease Agreement No. MG011204, Schedule #001
 
70621029 - Continuation
2009-01-05
 
 
 
7037542 - Continuation
2013-10-28
 
 
Kansas
6172803 (originally filed against MGP Ingredients, Inc. as debtor)
2006-06-05
Winthrop Resources Corporation
Lease Agreement No. MG011204, Schedule #B02
 
70933721 - Continuation
2011-04-27
 
 
 
72203743 - Continuation
2016-04-28
 
 
Kansas
6395701 (originally filed against MGP Ingredients, Inc. as debtor)
2007-08-07
Winthrop Resources Corporation
Lease Agreement No. MG011204, Schedule #003R
 
71210871 - Continuation
2012-07-27
 
 
 
72522266 - Continuation
2017-07-12
 
 
Kansas
6502512 (originally filed against MGP Ingredients, Inc. as debtor)
2008-06-25
Winthrop Resources Corporation
Lease Agreement No. MG011204, Schedule #005R
 
71348788 - Continuation
2013-02-13
 
 
Kansas
6538847 (originally filed against MGP Ingredients, Inc. as debtor)
2008-10-23
Winthrop Resources Corporation
Lease Agreement No. MG011204, Schedule #006R
 
7005762 - Continuation
2013-06-21
 
 



Schedule 10.3
(to Note Purchase and Private Shelf Agreement)

--------------------------------------------------------------------------------




Kansas
6812317 (originally filed against MGP Ingredients, Inc. as debtor)
2011-07-01
U.S. Bancorp Equipment Finance, Inc.
Master Lease Agreement dated 06/28/11, specific assets
 
72171262 - Continuation
2016-03-18
 
 
Kansas
6954606
2012-12-13
General Electric Capital Corporation
Specific equipment
Kansas
72498376
2017-06-07
Canon Financial Services, Inc.
Specific equipment
Kansas
6977383
2013-03-11
GE Capital Commercial Inc.
Specific equipment
Kansas
6993224
2013-05-03
Passchendaele Capital Fund
Lease Agreement #CG-5593 Lease Schedule No. 1
 
7006091 - Assignment
2013-06-21
Sterling National Bank
 
 
7010739 - Amendment
2013-07-10
 
Amend to more fully describe equipment/collateral
Kansas
7003551
2013-06-12
CSI Leasing, Inc.
Master Lease 242997, Equipment Schedule 5
Kansas
71618552
2014-02-18
CSI Leasing, Inc.
Master Lease 242997, Equipment Schedule 6
Kansas
7091911
2014-06-19
GE Capital Commercial Inc.
Specific equipment
Kansas
7100571
2014-07-31
GE Capital Commercial Inc.
Specific equipment
Kansas
103482289
2015-05-27
Deere Credit, Inc.
Specific equipment
Kansas
72021434
2015-08-11
General Electric Credit Corporation of Tennessee
Specific equipment
Kansas
7191224
2015-11-12
U.S. Bank National Association acting through its division U.S. Bank Equipment
Finance [Assignor secured party is MGPI Pipeline, Inc.]
One Cessna aircraft, two aircraft engines, and related items, agreements,
contracts, chattel paper, etc.
Kansas
7191489
2015-11-12
Harcros Chemicals Inc.
Bulk Storage Equipment
Kansas
072237675
2016-06-09
CSI Leasing, Inc.
Specific equipment



*    See related UCC financing statement for complete collateral description
















-2-


Q:\PPGLawDallas\LEGAL\FORMS\Forms In Process\Note Purchase and Private Shelf
Agreement PPEP 2013 (2014-01-16) dr2.doc

--------------------------------------------------------------------------------




3.    Debtor - MGPI Pipeline, Inc. (f/k/a Midwest Grain Pipeline, Inc.)


Jurisdiction
UCC Number
Filing Date
Secured Party
Collateral*
Kansas
72086031
2015-11-11
U.S. Bank National Association acting through its division U.S. Bank Equipment
Finance
One Cessna aircraft, two aircraft engines, and related items, agreements,
contracts, chattel paper, etc.





*    See related UCC financing statement for complete collateral description




4.    Debtor - MGPI of Indiana, LLC (f/k/a Firebird Acquisitions, LLC)


Jurisdiction
UCC Number
Filing Date
Secured Party
Collateral*
Delaware
2014 4944062
2014-12-08
Ultra Pure, LLC
All barrels of whiskey as set forth in Warehouse Service Agreement dated
10/29/2012, as amended



*    See related UCC financing statement for complete collateral description


5.    Debtor - Thunderbird Real Estate Holdings, LLC


None.




-3-


Q:\PPGLawDallas\LEGAL\FORMS\Forms In Process\Note Purchase and Private Shelf
Agreement PPEP 2013 (2014-01-16) dr2.doc

--------------------------------------------------------------------------------






EXISTING INVESTMENTS


1.    Investments by the Company in its Subsidiaries.


2.
Minority equity investments made by the Company in the following local
(Atchison, Kansas) entities:    



Bellevue Country Club     $22,000
Right on Track         $53,680






Schedule 10.6
(to Note Purchase and Private Shelf Agreement)